                                 Case 20-20023                                                       Doc 1                           Filed 01/02/20 Entered 01/02/20 12:57:14                                                                                                                                            Desc Main
                                                                                                                                       Document     Page 1 of 53
     Fili"irrnl infoi        A        ,,_   f
                                                  'QII, to
                                                ~. ,~   .,r'        -
                                                                          ;lfjfy your case:
                                                                             }
                                                                                                                                               .              '                                                .

         United States Binkruptcy CoLJh                                          ior the :                                                                                                                                                                              RE CEIVED
         _____ District of _____.
                                                                                                                                                                                                                                                             ')/\ '')f\'       l'1 '1., - ?
                                                                                                                                                                                                                                                                             .... . . •   L.
         Case number                 (If known): _ _ _ _ _ _ __                                              ____                       CIJ9,pter you are filing under:
                                                                                                                                        10' Chapter?
                                                                                                                                        0 Chapter 11                                                                                                        USB C • TNWB - MEM
                                                                                                                                        0 Chapter 12
                                                                                                                                        0 Chapter 13                                                                                                                                                     0         Check if this is an
                                                                                                                                                                                                                                                                                                                   amended filing



    Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                                                                                                                                                                                                         12/17

    The bankruptcy forms use you and Debtor 1 to refe r to a debtor filing alone. A married couple may file a bankruptcy case together- ca lled a
    joint case-and in joint cases , these fo rms use you to ask for information fro m both debtors. For example, if a form asks, "Do you own a car ,"
    the answer would be yes if either debtor owns 3 car. When information is nee ded about the spouses separately, the fo rm uses Debtor 1 and
    Debtor 2 to distinguish between t hem. In joi nt cases, one of the spouses m ust report information as Deb tor 1 and t he other as Deb'lor 2. The
    same person must be Debtor 1 in all of the forms.
    Be as complete and accurate as possible. If two married people are fi ling together, both are equally responsible for supplying correct
    information. If more space is r:eeded, attach a separate sheet to thi5 form. On the top of any additional pages, write your name and case number
    (if known) . Answer every question.


Mil                    Ide ntify Y ou rse lf

                                                                                        About Debtor 1:                                                                                                                                        About Debtor 2 (Spouse Only in a Joint CasA ):

    1.     Your full name

           Write the name that is on your
           government-issued picture
           identification (for example,
                                                                                               /aCQ                                                                                                                                             First name
           your driver's license or
           pa ssport).                                                                                                                                                                                                                          Middle name
           Bring your picture
           identific3tion to your meeting                                               Last name                                                                                                                                               Last name
           with the trustee .
                                                                                        Suffix (Sr., Jr., II, Ill)                                                                                                                              Suffix (Sr., Jr., II, 111 )

.                                                                                                                                                                                                                                                                                                                                                                                          .
';,l,!o:'...::J~,,~~;;.,.~       ~   .~~·~-r:!:'=·~,/;;~~~J?-;,:;':rl~!J!"~"¥H::::t: ! 7 . - . l : ~ l ",:;J;i:.";.,=.~-!,:-,;•,":~:::!!.~~~~~~~'"":!T'..;:':.)'<,l:.~-.,'l.:'-~' 1:J'~.'!..$""{: . i , i ; ~.-n.:..."".:!"'.i'f•~'!l,."!,-"1"....-,'i'O:~i,t.,..~~":5'c~.:";.e;:w:r~.~~:.."J;J"-,;.i,-:..~.-:U;:i--"1•C"~.::._~;:-.';.-,.,:~~~<:j,,:,.;;,-~~~..·,o:"!fi'i.>.'-.l'-~e.-1-;)
I


    2.     Ali other names you
           have us·ed in the last 8                                                     First name                                                                                                                                              First name
           years

           Include your ma med or                                                       Middle name                                                                                                                                             Middle name
           maiden names.
                                                                                        Last name                                                                                                                                               Last name


                                                                                        First name                                                                                                                                              First name

                                                                                        Middle name                                                                                                                                              Middle na.me

                                                                                         Last name                                                                                                                                               Last name




    3.     Only t he last 4 d ig its o f
           y our So cia l S ec urity
                                                                                        XXX              - xx                                                                                                                                   XXX                        xx -
           n umber or f e d era l                                                        OR                                                                                                                                                     OR
           Ind ivi d ual Taxpaye r
           Id e ntifi catio n nu mb e r                                                  9 XX            -       xx                                __ _ _                            __                                                          9 xx - xx -                                             _ _ _ _ __
           (ITIN)                                                                                                                          .
J.l!'i1t!::'.;.~._r~r.o:,t.~~..,._.;,it:t"....os6L~~.l~>!'Ae . e " ~ ; t ~'it:ff!Jir;!,;£~~~......~~,_;..c:--l."-:,"~W°-~t.:~~.,,.,..._.., :-.~~~.....-~..::!~":°, illQt:'.;.:•~~~:~•~~--:tl,.~~~.W....«li::=em:>~._,.-i<;,S;.:::,1::,~..a..~~...(:-.,'-.>~~-~~...~
                                                                                                                                                                                                                                                                                                                                                                                       .   I
    Official Form 101                                                                                            Volu ~tary Petition for Individuals· Filing for Bankruptcy                                                                                                                                                                  page 1
                     Case 20-20023                              Doc 1                   Filed 01/02/20 Entered 01/02/20 12:57:14                                                      Desc Main
                                                                                          Document     Page 2 of 53
    Debtor 1                                                                                                                             Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                         Last· Name ,




~ ~ I I P t ' C l ;.
                   -..
                     . , _ _,r•..,_.,.-~--~~-
                     -9..                   ·                 ~~~-•




i                                                     About Debtor 1:                                                                              About Debtor 2 (Spouse Only in a Joint. Case) :


    4.    Any business names
          and Employer                                ~               e not used any business names or EINs .                                      0      I have not used any business names or EINs .
          Identification Numbers
          (EIN ) you have used in
          the last 8 years                            Business name                                                                                Business name

          Include trade names and
          doing business as names                     Business name                                                                                Business name




                                                      EIN                                                                                          EIN



                                                      EIN                                                                                          EIN


;;;;=--~~~!!'.'-~~--=::::,.~=~~........... ., . . .
                                                  ~       ·,r.=::i;,:;~-;..,:!1!~~.:;:,::;i~~   ~~~~-,;:: •._c.~. ~   :i.. c;;:,p ..,.,q.,_~ ~.., r ~~     ~ ~~       ~~~::..;::::.:==..~~~_;-.....,.~r",=;,.~~

!
    s. Where you live                                                                                                                              If Debtor 2 li ves at a different address :




                                                      Number                  Street                                                               Number          Street




                                                                                                                                                   City                                     State     ZIP Code



                                                                                                                                                   County


                                                      If your mailing address is d ifferent from the one                                           If Debtor 2' s mail ing address is different from
                                                      above, fill it in here. Note that the court will send                                        yours , fill it in here. Note that the court will send
                                                      any notices to you at this mailing address.                                                  any notices to th is mailing address.



                                                      Number                   Street                                                              Number          Street



                                                      P.O . Box                                                                                     P.O. Box



                                                      City                                                 State      ZIP Code                     City                                     State     ZIP Code




    6.    Why you are choosing                        Check one:                                                                                    Check one:
          this district to file -for
          bankruptcy
                                                      0       Over the last 180 days before filing this petition,                                  0       Over the last 180 days before filing this petition,
                                                              I have lived in this district longer than in any                                             I have lived in this district longer than in any
                                                              other district.                                                                             .other district.

                                                      0        I have another reason. Explain.                                                      0     I have another reason. Explain.                         i
                                                               (See 28 U.S .C. § 1408.)                                                                   (See 28 U.S.C. § 1408.)

                                                                                                                                                                                                                 II
                                                                                                                                                                                                                  l
                                                                                                                                                                                                                  I

                                                                                                                                                                                                                  i
                                                                                                                                                                                                                  I
                                                • f~-
                         _ _ _ _ _ _ _,,_.~-q·~•-   -Hi<-.,~---··~-·w
                                                                    -•-·-•-H-4-.£-·-·- -c=.                        --~•- - -------- ~----~~---·-----i--•-----o-7~"-'~·~--· ·-·-M---1
         Official Form 101 _                                              Voluntary Petition for Ind ivi duals Filing for Ban kruptcy                                                           page 2
                   Case 20-20023           Doc 1             Filed 01/02/20 Entered 01/02/20 12:57:14                                           Desc Main
                                                               Document     Page 3 of 53
              I        ~         I
  Debtor 1
                   Ae<tNa~-kel                   Last Name
                                                                                                     Case number (if known)_ _ _ _ _ __           _ _ __ __          _




                  Tell the Court About Your Bankruptcy Case


· 7.    The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
        Bankruptcy Code you          for Bankruptcy (Form 2010)). Also , go to the top of page 1 and check the appropriate box.
        are choos ing to file
                                     g--6hapter 7
        under
                                     0 Chapter 11
                                     0 Chapter 12
                                     0 Chapter 13

  a. How you will pay the fe e       0 I will pay the entire fee when I file my petition . Please check with the clerk's office in your
                                          local court for more details about how you may pay. Typically, if you are paying the fee
                                          yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                          submitting your payment on your beha lf, your attorney may pay with a credit card or check
                                          with a pre-printed address .

                                     ~ eed to pa y th e fee in installments . If you choose this option , sign and attach the
                                      Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     0    I requ est th at my fee be wa ived (You may request this option only if you are filing for Chapter 7.
                                          By law, a judge may, but is not req uired to, waive you r fee, and may do so only if your income is
                                          less than 150% of the official poverty line that applies to your family size and you are unable to
                                          pay the fee in installments). If you choose this option , you must fill out the Application to Have the
                                          Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


  9,    Have you fil ed for               No
        ba nk ruptcy wi t hin th e
        last 8 years ?               0    Yes.   District _ _ _ __ __           _ __ When        _    _   _ _ _ _ Case number _            _ __ __ __ __
                                                                                                  MM/ DD/YYYY

                                                 District _ __     _ __     _   _ __ When        _ _ _ _ _ _ Case number _ __                    _ __ __     _   _
                                                                                                  MM/ DD/YYYY

                                                 District _ _ __ _ __ _ _ _ When                 _ _ __       _    _      Case number _ __       _ _ _ _ _ __
                                                                                                  MM/ DD /YYYY




  10.   Are any ba nkru ptcy
        cases pending or bei ng
                                     ~
        filed by a spouse who is      0   Yes.   Debtor _ _ _ __ __ __                  _   _ _ _ _ _ _ _ _ Relationship to you

        not filing th is case with               District _   _   _ _ _ __      _ __ When         _ _ _ _ _ _ Case number, if known. _ _ __ __ __
        you , or by a business                                                                    MM/DD /YYYY
        partner, or by an
        affiliate?
                                                 Debtor _     _ _ _ _ _ _ _ _ _ __               _ _ __       _   _       Relationship to you

                                                 District _ _ __ _ __           _   _   _ When    _ _ _ __            _   Case number, if known _ _ _ _ _ __
                                                                                                  MM/DD/YYYY



  11.   Do you rent your             0 No. Go to line 12.
        resid ence?                  ~ s . Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.
                                                 0    Yes. Fill out Initial Statement About an E viction Judgment Against You (Form 101A) and fi le it as
                                                      part of this bankruptcy petition.                            ·




       Official Form 101                         Vo lun ta ry Petition fo r Ind ividuals Fil ing for Bankru ptcy                                    page 3
                Case 20-20023                        Doc 1            Filed 01/02/20 Entered 01/02/20 12:57:14                               Desc Main
                                                                        Document     Page 4 of 53
Debtor 1                                                                                                     Case number (ff known)_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Middle Name             last Name




              Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sol e proprietor                9-efo. Go to Part 4.
      of any full- or part-time
      bus iness?                                0   Yes. Name and location of business
      A so le proprietorship is a
      business you operate as an
                                                         Name of business , if any
      individual , and is not a
      separate legal entity such as
      a corporation , partnership , or
                                                         Number        Street
      LLC.
      If you have more than one
      sole proprietorship, use    a
      separate sheet and attach it
      to this petition .
                                                          City                                                     State         ZIP Code



                                                         Check the appropriate box to describe your business :

                                                         0    Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                         0    Single Asset Rea l Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                         0    Stockbroker (as defined in 11 U S.C. § 101 (53A))

                                                         0    Commodity Broker (as defined in 11 U.S.C . § 101 (6))

                                                         0    None of the above


13.   Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Ban kruptcy Code and                      most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retu rn or if
                                                any o:Jese documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B) .
      are you a small busin ess
      debtor?
                                                ~ - I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      0   No. I am filing under Chapte r 11, but I am NOT a small business debtor accord ing to the definition in
      11 U.S.C . § 101 (510).                           the Bankruptcy Code .

                                                0   Yes . I am fil ing under Chapter 11 and I am a small business debtor according to the definition in the
                                                          Bankruptcy Code


               Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any
      property th at poses or is
      alleged to pose a threat                  0   Yes . What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that nee.ds
                                                             If immediate attention is needed, why is it needed? _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                             Where is the property? _ __ _ _ _ _ __ _ _ __ _ _ _ _ _ __ _ _ _ _ _ _ __
                                                                                     Number         Street




                                                                                     City                                            State     ZIP Code


  Official Form 101                                       Voluntary Petition for Indi vi duals Filing for Bankruptcy                                   page 4
              Case 20-20023                Doc 1            Filed 01/02/20 Entered 01/02/20 12:57:14                                     Desc Main
                                                              Document     Page 5 of 53
Debtor 1                                                                                             Case number {if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                last Nam~




            Explain Your Efforts to Receive a Briefing About Credit Counseling


                                      About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case) :
15. Tell the court whether
   you have received a
   briefing about credit              You must check one:                                                 You must check one:
   counseling.
                                      D   I received a briefing from an approved credi t                  0   I received a briefing from an approved credit
                                          counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    The law requires that you             filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
    receive a briefing about credit       certificate of completion.                                          certificate of completion.
    counseling before you file for
                                          Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
    bankruptcy. You must
                                          plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency .
    truthfully check one of the
    following choices . If you        D   I received a briefing from an approved credit                   D   I received a briefing from an approved credit
    cannot do so, you are not             counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    eligible to file.                     filed this bankruptcy petiti on, but I do not have a                filed this bankruptcy petition, but I do not have a
                                          certificate of completion.                                          certificate of completion.
    If you file anyway, the court
                                          Within 14 days after you file this bankruptcy petition ,            Within 14 days after you file this bankruptcy petition,
    can dismiss your case , you
                                          you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
    will lose whatever filing fee
                                          plan, if any.                                                       plan, if any.
    you paid, and your creditors
    can begin collection activities   D   I certify that I as ked for credit counseling                   D   I certify that I asked for credit counseling
    again.                                services from an approved agency, but was                           services from an approved agency, but was
                                          unable to obtain those s erv ices during the 7                      unable to obtain those services during the 7
                                          days after I made my requ est, and exigent                          days after I made my request, and exigent
                                          circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                          of the requi rement.                                                of the requirement.

                                          To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary wa iver of the
                                          requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                          what efforts you made to obtain the briefing , why                  what efforts you made to obtain the briefing, why
                                          you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                          bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                          required you to file this case.                                     required you to file this case .
                                          Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                          dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                          If the court is satisfied with your reasons , you must              If the court is satisfied with your reasons, you must
                                          still receive a briefing within 30 days after you file .            still receive a briefing within 30 days after you file .
                                          You must file a certificate from the approved                       You must file a certificate from the approved
                                          agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                          developed , if any. If you do not do so, your case                  developed, if any. If you do not do so , your case
                                          may be dismissed .                                                  may be dismissed.
                                          Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                          days .                                                              days.

                                      D I am not required to receive a briefing about                     D   I am not required to receive a briefing about
                                          credit counseling becaus e of:                                      credit counseling because of:•

                                          D   Incapacity.     I have a mental illness or a mental             D   Incapacity.    I have a mental illness or a mental
                                                              deficiency that makes me                                           deficiency that makes me
                                                              incapable of realizing or making                                   incapable of realizing or making
                                                              rational decisions about finances.                                 rational decisions about finances .
                                          D   Disability.     My physical disability causes me                D   Disability.     My physical disability causes me
                                                              to be unable to participate in a                                    to be unable to participate in a
                                                              briefing in person, by phone, or                                    briefing in person, by phone, or
                                                              through the internet, even after I                                  through the internet, even after I
                                                              reasonably tried to do so.                                          reasonably tried to do so.
                                          D   Active duty. I am currently on active military                  D   Active duty. I am currently on active military
                                                           duty in a military combat zone.                                        duty in a military combat zone.
                                          If you believe you are not required to receive a                    If you believe you are not required to receive a
                                          briefing about credit counseling , you must file a                  briefing about credit counseling, you must file a
                                          motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




  Offi.cial Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
               Case 20-20023                             Doc 1                       Filed 01/02/20 Entered 01/02/20 12:57:14                                                                                                           Desc Main
                                                                                       Document     Page 6 of 53

 Debtor 1                                                                                                                                                          Case number (if known),_                  _ _ _ _ _ __                            _ _ _ __                  _




             Answer These Questions for Reporting Purposes


                                               16a. Are your d ebts primarily consumer debts ? Consumer debts are defined in 11 U.S .C. § 101(8)
. 16. What kind of debts do
                                                    as "incurred by an individual primarily for a personal, family, or household purpose."
    you hav e?
                                                                  No. Go to line 16b.
                                                         0        Yes . Go to line 17.

                                               16b. Are you r debts primaril y business d ebts? Business debts are debts that you incurred to obtain
                                                    ~o ~ for a business or investment or through the operation of the business or investment.

                                                         tr"No . Go to line 16c.
                                                         0        Yes . Go to line 17.

                                               16c. State the type of debts you owe that are not consumer debts or business debts .



 17. A re y o u fi li ng under
     C h apte r 7?                             0       No . I am not fi ling under Chapter 7. Go to line 18.

     Do yo u estimate t hat after gle's. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
     an y exempt pro perty is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
     excl u de d an d                    i!r1(To
     ad mi nistrative expenses
     a r e paid that fund s w ill b e    0 Yes
     ava ilab le fo r d istributio n
     to uns ec u red c redi tors ?

 1a. How man y credi t o rs do                  ~             9                                                             0       1,000-5,000                                                                0      25,001-50,000
     yo u e s tim ate t h at yo u               0      50-99                                                                0      5,001-10,000                                                                0      50,001-100 ,000
     owe?                                       0      100-199                                                              0       10,001-25,000                                                              0      More than 100,000
                                                0      200-999

 19. H ow much do yo u                                    0-$50,000                                                         D       $1,000,001-$10 million                                                     0      $500,000 ,001-$1 billion
     e sti mate yo u r ass ets to               0      $50,001-$100,000                                                     0       $10,000,001-$50 milli on                                                   0      $1,000 ,000 ,001-$10 billion
     b e w orth?                                0      $100,001-$500,000                                                    0       $50,000,001-$100 million                                                   0      $10 ,000,000,001-$50 billion
                                                0      $500,001-$1 million                                                   D      $100,000,001-$500 million                                                  0      More than $50 billion

 20. How muc h d o y o u                        ~             $50,000                                                        0      $1 ,000,001-$10 million                                                    0      $500,000,001 -$1 billion
     estimate y our liabil it ies               0      $50,001-$100,000                                                      0      $10,000,001-$50 million                                                    0      $1 ,000,000 ,001 - $10 billion
     t o b e?                                   0      $100,001-$500,000                                                     0      $50,000,001-$100 million                                                   0      $10,000,000,001-$50 billion
                                                0      $500,001-$1 million                                                   0      $100,000,001-$500 million                                                  0       More than $50 billion

•@fl         Sign Below

                                                I have examined this petition, and I declare under penalty of perjury that the information provided is true and
  Fo r you                                      correct.
                                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                of title 11 , United States Code . I understand the relief available under each chapter , and I choose to proceed
                                                under Chapter 7.
                                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                               .this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                with a bankruptcy case can result in fi nes up to $250,000, or imprisonment for up to 20 years, or both.
                                                18 U.S.C. § 152, 1341, 1519, and 3571 .



                                                        Sig nature of Debtor 1                                                                                                     Signature of Debtor 2



·v---~.,;r.-=-:·""-'-~;;<~-Y-:~~-
                                                        Emilled oc                    Q✓1}
                                                                                   ' MM          I DD
                                                                                                         ?/J:;VJ  YYYY
                                    ,...: .. :.::s::----~.'.':'- .. -- •..:..-:.,,"':,,c.. . .>--'--2.,_l,C... -·~~,· .,.-,,or::=s·.:.:.,-~-.......n'"~1'.,··-- i.=,._,.;.=
                                                                                                                                                                                   Executed on _ _ _ _ __ _

                                                                                                                                                                              ··"' ..._,·;,,;,.~_,_~
                                                                                                                                                                                                               MM I DD
                                                                                                                                                                                                       - ~-L.:.....:.:..~-
                                                                                                                                                                                                                                       /YYYY
                                                                                                                                                                                                                             --~;J;:!':::,--~-~ ... ...,- -~ ~ = -:_;;r;;.-...!2::::,-;,.



    Official Form 101                                                Vo luntary Petition for Indivi duals Fil ing for Bankruptcy                                                                                                                        page 6
              Case 20-20023                 Doc 1          Filed 01/02/20 Entered 01/02/20 12:57:14                                Desc Main
                       )                                     Document     Page 7 of 53
                                Clvu
                      1

Debtor 1                   -                                                                   Case number (ff known)_ _ _ _ _ _ _ _ _ _ _ _ __
              First Nam•       t ddle
                                    Name




For you if you are filing this             The law allows you , as an individual , to represent yourself in bankruptcy court, but you
bankruptcy without an                      should understand that many people find it extremely difficult to represent
attorney                                   themselves successfully. Because bankruptcy has long,term financial and legal
                                           consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                    To be successful , you must correctly file and handle your bankruptcy case. The rules are very
need to file this page .                   technical , and a mistake or inaction may affect your rights . For example, you r case may be
                                           dismissed because you did not file a requi red document, pay a fee on time, attend a meeting or
                                           hearing, or cooperate with the court, case trustee , U.S. trustee, bankruptcy administrator, or audit
                                           firm if your case is selected for audit. If that happens , you cou ld_lose your right to file another
                                           case , or you may lose protections , including the benefit of the automatic stay.

                                           You must list all your property and debts in the schedules that you are required to file with the
                                           court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                           in your schedules. If you do not list a debt, the debt may not be discharged . If you do not list
                                           property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                           also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                           case , such as destroying or hiding property , falsifying records , or lying . Individual bankruptcy
                                           cases are randomly audited to determine if debtors have been accurate, truthful , and complete .
                                           Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                           If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                           hired an attorney . The court will not treat you differently because you are filing for yourself. To be
                                           successful , you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                           Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                           be familiar with any state exemption laws that apply.

                                           Are you aware that fil ing for bankruptcy is a serious action with long-term financial and legal
                                           consequences?




                                           Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                           inaccurate or incomplete , you could be fined or imprisoned?




                                           Did p   upay or agree to pay someone who is      not an attorney to help you fill out your bankruptcy forms?
                                           ~o                                                                                                        .
                                           D   Yes. Name of Person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ __
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Fonnn 119).



                                           By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                           have read and understood this notice , and I am aware that filing a bankruptcy case without an
                                           attorney may cause me to lose my rights or property if I do not properly handle the case ,




                                            Signature of D~ btor 1                                       Signature of Debtor 2


                                           Date            ')
                                                                 DD
                                                                      ,
                                                                          I
                                                                           JD                            Date
                                                                                                                          MM/    DD /YYYY

                                           Contact phone   __,.9~f)~/--l.Jt50
                                                                        ~~--'~':J9-+--"-
                                                                                     0_                  Contact phone


                                           Cell phone       qo l- lP50- l37 0                            Cell phone


                                           Email address                                                 Email address




   Official Form 101                               Voluntary Petitio n for Individuals Filing for Bankruptcy                                page 8
                       Case 20-20023              Doc 1     Filed 01/02/20 Entered 01/02/20 12:57:14                            Desc Main
                                                              Document     Page 8 of 53
Fill in this information to identify your case:

Debtor 1
                     FlrslName              Middle Name           Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name           last Name


United States Bankruptcy Court for the: _____ District of _ _ _ __

Case number
 (If known)
                                                                                                                                 0   C heck if th is is an
                                                                                                                                     am ended fi ling



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                            12115


  If two married peopl e are filing togethe r, both are equally responsible for supplying correct information.

  You must file this fo rm whenever you file bankruptcy schedu les or am ended schedules . Making a fals e statement, concealing property, or
  obtaining money o r property by fraud in connection with a bankruptcy cas e can result in fines up to $250, 000, or impris onment for up to 20
  y ears , or both . 18 U.S.C. §§ 152, 1341 , 1519, and 35 71.




 ·-                  Sign Below



        Did you pay or agree to pay someon e who is NOT an attorney to help y ou fill out ban kru ptcy forms?
        ~                                                                      .


         0    Yes.     Name of person_ _ _ _ _ _ _ _ _ _ _ __ _ _ ______ . Attach Bankruptcy Petition Preparers Notice, Declaration, and
                                                                                           Signature (Official Form 119).




         Under penalty of pe rjury , I declare that I have read th e summa ry and schedules filed with t h is declaration and
         th at th ey are true and correct.




          Signature of Debtor 1                                       Signature of Debtor 2


          Date   OJ/{2,, I2-0W                                        Date _ __ _ _ __
                                                                              MM/ DD I   YYYY
                 MM/ / DD        fYYYY




      Official Form 106Dec                                 Declarati_o n Ab o ut an Individua l Debtor's Sc hedules
                      Case 20-20023                             Doc 1               Filed 01/02/20 Entered 01/02/20 12:57:14                                                                    Desc Main
                                                                                      Document     Page 9 of 53

     Fill in this information to identify your case:

     Debtor 1
                           Rrst Name                           Middle Name                         Last Name

     Debtor 2
     (Spouse, if filing)   Fkst Name                           Middle Name                         Last Name


     United States Bankruptcy Court for the: _____ District of _ __ _ _

     Case number                                                                                                                                                                                   D   Check ifthis is an
                           (If known)
                                                                                                                                                                                                       amended fi ling




    Offici al Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                   12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally respons ible for supplying correct
    information. Fill out all of your schedules first; the n complete the information on this form . If you are filing amen ded schedules after you file
    y our orig inal forms , you must fill out a new Summary and check the box at the top of this page.


•#Q                 s u·mm arize Y our A ssets


                                                                                                                                                                                               Your assets
                                                                                                                                                                                               Value of wh at you own

    1. Schedule A/8: Property (Official Form 106,AJB)
        1a. Copy line 55, Total real estate, from Schedule A/8 ....... ........... .......... .. .... ... ....... ....... ....... .... .... .......... ..... .... .... ............. .. .


        1b. Copy line 62 , Total personal property, from Schedule AIB . .. ...... ..... .... .. ... ..... ...... ....... .............. .... ...... .... ..... ... ........ ........ .             $cx-5;oou
                                                                                                                                                                                                        •
        1c. Copy line 63 , Total of all property on Schedule AIB ................... .. .... ...... ..... ........ ... ... ... ..... ....... .. ... .... ... ....... ........... ......... .



1#11                Summ a rize Y ou r Lia bilit ie s




    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Farm 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ..

    3 . Schedule EIF: Creditors Who Have Unsecured                            Claims (Official Form 106E/F)
         3a. Copy the total cl aims fro m Part 1 (priority unsecured cla ims) fro m line 6e of Schedule EIF ...................... ......... ..

         3b. Co py the total claims from Part 2 (nonpriority unsecured clai ms) from line 6j of Schedule EJF .. .... .. ...... :... ... ....... ...........



                                                                                                                                                           Yo ur total liabilities                 $~5;oCQ
            .

.•#fl
;


                     Summ arize You r Income a nd E x pen ses


, . 4. Schedule I: Your Income (Offi cial Form 1061)
         Copy your com bined monthly inco me from line 12 of Schedule I ...... ............ ........... .... .. ........ ........ ........ ... ..... .... ..... .                                  $
                                                                                                                                                                                                       /2{)) ~
j s.    Schedule J: Yo ur Expenses (Offi ci al Form 106J)
                                                                                                                                                                                                       I ':J;-s:'!J
                                                                                                                                                                                                                            J
         Copy your monthly expenses from line 22c of Schedule J .................. ........... .... ............................ ...... ... ................ ........ .. ...                       $




    Offici al Form 106Sum                                      Summary of Your Assets and Liabil ities and Certain Statistical Info rmation                                                              page 1 of 2
                    Case 20-20023               Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14                                     Desc Main
                                                               Document     Page 10 of 53
Debtor 1                                                                                         Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __
                 Ft~!Naml!     Middlt. Name       lasl Name




                Answer These Questions for Administrative and Statistical Records


6 . Are you filing for bankruptcy under Chapters 7, 11, or 13?

      0 lj.P, You have nothing to report on this part of the form . Check this box and submit this form to the court with your other schedules.
      19-'yes


7. What      ,d   of debt do you have?

      ~ u r debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
        family, or household purpose ." 11 U.S .C. § 101 (8). Fill out lines 8-9g for statistical purposes . 28 U.S.C . § 159.

      0    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules .

                                                                                                                           ~~~--------'-- ~---
 8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Une 11; OR, Form 1228 Une 11; OR, Form 122C-1 Line 14.                                                               $    /700

 9.   Copy the following special categories of cla ims from Part 4, line 6 of Schedule EJF:


                                                                                                           Total claim


          From Part 4 on Schedule EJF, copy the follo_w ing :



      9a Domestic support obligations (Copy line 6a.)                                                      $    C9
      9b. Taxes and ce rtain other debts you owe the government (Copy line 6b .)                           $    a
      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                  $     0
       9d. Student loans . (Copy line 6f.)                                                                 $    (off ~
       9e. Obligations arising out of a separation agreement or divorce that you did not report as         $
                                                                                                                 C)
           priority claims . (Copy line 69 .)


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h .)         +   $      D
       9g. Total. Add lines 9a through 91.                                                                 $




       Official Form 106Sum                   Summary of Your Assets and Liabilities and Certain Statistical Information
                        Case 20-20023                   Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14                               Desc Main
                                                                       Document     Page 11 of 53
Fill in this information to identify your case and this filing:


Debtor 1
                       FirslName                   Middle Name               Last Name


Debtor 2
(Spouse, if filing)    First Name                  Mlddle Name               Last Name



United States Bankruptcy Court for the; _____ District of _ _ _ __

Case number
                                                                                                                                               0   Check if this is an
                                                                                                                                                   amended fili"ng

Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category , separately list and describe items. List an asset only once. If an asset fits in more than one category , list the asset in the
category where you think it fits best. Be as complete and accurate as poss ible. If two married people are filing together, both are equally
responsible for suppl y ing correct information . If more space is needed, attach a separate sheet to this form . On the top of any additional pages,
write your name and case number (if known) . Answer every question.


                 Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. ~o 1,F'u own or have any legal or equitable interest in any residence, building, land, or similar property?

    B"' No. Go to Part 2.
     0     Yes . Where is the property?
                                                                      What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                       0    Single-family home                           the -amount of any secured claims on Schedule D:
                                                                                                                         Creditors Who Have Claims Secured by Property.
       1.1.                                                            0    Duplex or multi-unit building
                Street address, if available, or other description
                                                                       0    Condominium or cooperative                   Current value of the      Current value of the
                                                                       0    Manufactured or mobile home                  entire property?          portion you own?
                                                                       0    Land                                         $_ _ _ _ _ __             $ _ _ _ _ __

                                                                       0    Investment property
                                                                       0    Timeshare                                    Describe the nature of your ownership
                City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                       0    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                         the entireties, or a life estate), if known .
                                                                       Who has an interest in the property? Check one.

                                                                       0    Debtor 1 only
                County                                                 0    Debtor 2 on ly
                                                                       D    Debtor 1 and Debtor 2 only                   0   Check if this is community property
                                                                                                                             (see instructions)
                                                                       0   Al least one of the debtors and another
                                                                       Other information you wish to add about this item , such as local
                                                                       property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __

     If you own or have more than one , list here:
                                                                      What is the property? Check all that apply.        Do not deduct secu red claims OF exemptions. Put
                                                                      0    Single-family home                            the amount of any secured claims on Schedule D:
         1.2.                                                                                                            Creditors Who Have Claims Secured by Property:
                                                                      D    Duplex or multi-unit building
                Street address, if avail
                                                                      0    Condominium or cooperative                    Current value of the      Current value of the
                                                                      0    Manufactured or mobile home                   entire property?          portion you own?
                                                                      0    Land                                          $_ _ _ _ _ _ _            $_ _ _ _ _ _ _ _
                                                                      0    Investment property
                                                                                                                         Describe the nature of your ownership
                City                            State      ZIP Code
                                                                      D    Timesha re
                                                                                                                         interest (such as fee simple, tenancy by
                                                                      D    Other _ _ _ _ _ _ _ _ _ _ _ __                the entireties, or a life estate), if known .
                                                                      Who has an interest in the property? Check one.
                                                                      D    Debtor 1 only

                County                                                D    Debtor 2 only
                                                                      0    Debtor 1 and Debtor 2 only                    0   Check if this is community property
                                                                      0    At least one of the debtors and another           (see instructions)

                                                                      Other informatio.n you wish to add about this item, such as local
                                                                      property identification number:                        ..



  Official Fonm 106,AJB                                                Schedule -NB , Property                                                              pag_e 1
                  Case 20-20023                      Doc 1            Filed 01/02/20 Entered 01/02/20 12:57:14                                      Desc Main
Debtor 1                                                               Document     Page 12Case
                                                                                            of 53
                                                                                                number (if                    known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                  -Flrs_t_N-,m- , ,--,---M~id'"d0,l'-""N,-m-,-----.,l,---a~st""N,-m-,--------




                                                                      What is the property? Check all that apply.               Do not deduct secured claims or·exemptions. Put
                                                                      0     Single-family home                                  the amount of any secured claims on Schedule D:
    1.3.                                                                                                                        Creditors Who H ave Claims Secured by Property.
                                                                      0     Duplex or multi-unit build ing
                                                                      0     Condominium or cooperative                          Current value of the        Current value of the
                                                                                                                                entire property?            portion you own?
                                                                      0     Manufactured or mobile home
                                                                                                                                $_ _ _ _ _ _ _              $_ _ _ _ _ _ _
                                                                      0     Land
                                                                      0     Investment property
           City                              State      ZIP Code      O     Timeshare                                           Describe the nature of your ownership
                                                                                                                                interest (such as fee simple, tenancy by
                                                                      0     Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                the entireties, or a life estate), if known .

                                                                      Who has an interest in the property? Check one .
                                                                      0     Debtor 1 only
           County
                                                                      0     Debtor 2 only
                                                                      0     Debtor 1 and Debtor 2 only                          0   Check if this is community property
                                                                                                                                    (see ins.tructions)
                                                                      0     ,O,t least one of the debtors and another

                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __



2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                ... •
                                                                                                                                                                 0
                                                                                                                                                            $_ ____,
   you have attached for Part 1. Write that number here.             .. ............ .
                                                                                                                                                        I


•#fl       ·Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives . If you lease a veh icle , also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans , trucks, tractors , sport utility vehicles , motorcycles




    3.1.   Make:
                                        ~/er                           'f"ho ~       n interest in the property? Check one.     Do not deduct.secured claims or exemptions.- Put
                                                                                                                                the amount of any secured claims on Schedule D:
           Model:                       (lb [)DO                       9-'1:lebtor 1 only                                       Creditors Who Have Claims Secured by Property.
                                                                       0    Debtor 2 only
           Year:                         d-QJ (/J                      0    Debtor 1 and Debtor 2 only                          Current value of the        Current value of the
           Approxi mate mileage: ~ ,             0 oD                  0    At least one of the debtors and another
                                                                                                                                entire property?            portion you own?

           Other information:

           ~ v-i..o,tp VintsJ~                               I
                                                                       0    Check if this is community property (see
                                                                            instructions)
                                                                                                                                $   ~D; oDO                 $_ __




   If you own or have more than one, describe here:

           Make:                                                       Who has an interest in the property? Check one.          Do-not deduct secured. claims or exemptions. Put
    3.2.
                                                                                                                                the amount of any secured claims on Schedule D:
           Model:                                                      0    Debtor 1 only                                       Creditors Who Ha ve Claims Secured by Property.
                                                                       0    Debtor 2 only
           Year:                                                                                                                Current value of the        Current value of the ·
                                                                       0    Debtor 1 and Debtor 2 only
                                                                                                                                entire property?            portion you own?
           Approximate mileage:                                        0    At least one of the debtors and another
           Other information :
                                                                                                                                $_ _ _ _ _ __               $ _ _ _ _ _ __
                                                                        0   Check if this is community property (see
                                                                            instructions)




 Official Form 106A/B                                                   Schedule A/B : Property                                                                    page 2
                   Case 20-20023                   Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14 Desc Main
Debtor 1                                                          Document     Page 13 Case
                                                                                        of 53
                                                                                            number known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                    (if
                   First Name·      Midd'.t Name     last Name




           Make:                                                 Who has an interest in the property? Check one           Do not deduct secured claims or exemptions. Put
   3.3.
                                                                                                                          the. amount of any secured claims on Schedule D:
            Model:
                                                                 0    Debtor 1 only                                       Creditors Who Have Claims Secured.by P~perty.
                                                                 0    Debtor 2 only
           Year:                                                                                                          Current value of the      Current value of the
                                                                 0    Debtor 1 and. Debtor 2 only
                                                                                                                          entire property?          portion you own?
           Approximate mileage :                                 0    At least one of the debtors and another
            Other information :
                                                                                                                          $_ _ _ _ _ __             $ _ _ _ _ _ _ __
                                                                 0    Check if this is community property (see
                                                                      instructions)


            Make :                                               Who has an interest in the property? Check one .         Do not deduct secured claims or exemptions . Put
   3 4.
                                                                                                                          the amount of any secured claims on Schedule D:
            Model :
                                                                 0    Debtor 1 only
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                 0    Debtor 2 only
           Yea r:                                                                                                         Current value of the      Current value of the
                                                                 0    Debtor 1 and Debtor 2 only
                                                                                                                          entire property?          portion you own?
            A.pproximate mileage:                                0    At least one of the debtors and another
            other information :
                                                                                                                          $ _ _ _ _ _ __            $ _ _ _ _ _ _ __
           i                                                     D Check if this       is community property (See
                                                                      instructions)
           I



4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Exa,;¢/es: Boats , trailers, motors , personal watercraft, fishing vessels , snowmobiles , motorcycle accessories
   ~       o
   0      Yes



            Make:                                                Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
   4 .1.
                                                                                                                          the amount of any secured claims on Schedule D:
            Model :
                                                                 0    Debtor 1 only                                       Creditors Who Have Claims Secured by Property.
                                                                 0    Debtor 2 on ly
            Year:
                                                                 0    Debtor 1 and Debtor 2 only                          Current value of the      Current value of the
            Othe r information :                                 0    At least one of the debtors and another             entire property?          portion you own?


                                                                 0    Check if this is community property (see            $_ _ _ _ _ __             $ _ _ _ _ _ __
                                                                      instructions)



   If you own or have more than one, list here :

                                                                 Who has an interest in the property? Check one .         Do not deduct secu red claims o, exemption_s. Put
    4.2.       Make:     ~                     -
                                                                                                                          the amount of any secured claims on Schedule D:
               Model:
                                                                 0    Debtor 1 only                                       Creditors Who Have Claims Secured by Property.
                                                                 0    Debtor 2 only
               Year:                                                                                                      Current value of the      Current va lue of the :
                                                                 0    Debtor 1 and Debtor 2 only
                                                                                                                          entire property?          portion you own?
               Other information:                                0    At least one of the debtors and another

                                                                                                                          $_ _ _ _ _ __             $ _ _ _ _ _ _ __
                                                                  0   Check if this is community property (see
                                                                      instructions)




 Official Form 106A/B                                             Schedule AJB: Property                                                                     page 3
                      Case 20-20023                         Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14 Desc Main
· Debtor 1
                                                                           Document     Page 14Case
                                                                                                of 53
                                                                                                    number (ifJcnown) _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name              Middle1 Name     Last Name




                 Describe Your Personal and Household Items

                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                      portion you own ?
                                                                                                                                                                     · Do not deduct secured claims
                                                                                                                                                                       or exemptions.

6.    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china , kitchenware

      Dy o                                                                                                             ~
      B     Yes. Describe ........       i r,:-urnrfu(e,           J- piea {t~i(ljYCDltlS-e=F                                                                           $   ~o oD
7. Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers , scanners; music
                collections; electronic devices including cell phones, cameras, media players, games
      0     No                                                                                                                                                                            o,..>

      •     Yes. Describe .. ..... ...   F~/v_ o_lJ _'' ._J-- D
                                                              _V_Dp~                                     5afrlSU'1                                                      $_0l)
                                                                                                                                                                          ~ _-_
s. Collectibles of value
      ExamfJles: Antiques and figurines ; paintings , prints , or other artwork; books, pictures, or other art objects ;
                 stamp , coin , or baseball ca rd co llections ; other collections, memorabilia, collectibles
            No
       D    Yes . Describe .·········i
                                         i
                                                                                                                                                                        $_{ff_ .
9.    Equ ipme nt for sports and hobbies
       Exa7 1es: Sports , photographic, exercise, and other hobby equipment; bicycles , pool tables, golf clubs, skis; canoes
      ef  No     and kayaks; carpentry tools; musical instruments


       D    Yes . Describe               !
                                   .... ..
                                         '
10. Firea rms
       Ex)mples. Pistols , rifles, shotguns, ammunition, and related equipment
      'ef   No
       D    Yes. Describe           ·····j
                                         '------------------------------------~
11. Cloth es
       Examples: Everyday clothes , furs, leather coats, designer wear, shoes, accessories
       0
       •
            No

            Yes. Describe.        ········!      'Dct} Iy vv~ :f;l)le)R!i {-t,rqnn~ s)                                                                                       / oo 0
                                                                                                                                                                        $_ -"-1'
                                                                                                                                                                             7------


12.Jewelry
       Examples : Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems ,
                  gold, silver


       ~ s . Describe ..... .. .. !~
                                   ,               __.r_n_0f-S_____________~
                                                 _-ea
13. Non-farm animals
       Examples: Dogs, cats, birds, horses


                                                                                                                                                                                ~
            No
       D    Yes. Describe .... .. ... .]                                                                                                                                $
                                             I
14. Any other personal and household items you did not already list, including any health aids you did not list


       D
            No
            Yes. Give specific !
            information . .. ,.......... J
                                                                                                                                                                        $
                                                                                                                                                                                (7
                                             ~------------------ ----------------~                                                                                              {

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
    for Part 3. Write that number here ........ ... ... ... .................. ... ....... ... ....... .... .. ...... ........................... .   .....,, .. •
                                                                                                                                                                        $   SJoou
     Official Form 106A/B                                                  Schedule A/B: Property                                                                                    page 4
                        Case 20-20023                            Doc 1            Filed 01/02/20 Entered 01/02/20 12:57:14                                  Desc Main
                                                                                   Document     Page 15 of 53
    Debtor 1                                                                                                 Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ _ __




a,,
                        FirslName




•                 Describe Your Financial Assets


Do you own or have any lega l or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured claims
                                                                                                                                                            or exemptions.

16. Cash
      Examples: Money you have in yo ur wallet, in you r ho~me , in a safe deposit box, and on hand when you file your petition

      ifNo
      D    Yes .................................. ........ .                                                             Cash: ......... .. .......... ..



17. Deposits of money
    Examples: Checking , savings , or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other simi lar institutions . If you have multiple accounts with the same institution, list each .


      D    Yes .............. .... ..                                              Institution name:


                                                 17.1. Checking account:                                                                                     $ _ _ _ _ _ _ __


                                                 17 2 . Checking account:                                                                                    $ _ _ _ _ _ _ __

                                                 17 .3. Sa vi ngs account:                                                                                   $_ _ _ _ _ _ __

                                                 17.4. Savings account:                                                                                      $_ _ _ _ _ _ __

                                                 17.5. Certificates of deposit                                                                               $_ _ _ _ _ _ __

                                                 17.6. Other financial account                                                                               $_ _ _ _ _ _ __

                                                 17 .7. Other financial account                                                                              $_ _ _ _ _ _ __

                                                 17 .8. Other financial account                                                                               $ _ _ _ _ _ _ __

                                                 17.9. Other financial account:                                                                               $_ _ _ _ _ _ __




18. Bonds , mutual funds, or publicly traded stocks
      ~         res: Bond funds, investment accounts with brokerage firms , money market accounts


       D   Yes.. ...............                 Institution or issuer name: -           .



                                                                                                 ''
                                                                                                T l
                                                                                                    ·-ft.                                                     $ _ _ _ _ _ _ __

                                                                                                                                                              $ _ _ _ _ __

                                                                                                                                                              $_ _ __ _ _ __
                                                                                                                                                                                   _   _




                       ,
    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses , including an interest in
       .an y.,c,
               partnership, and joint venture

      'e( No                                     Name of entity:                                                         % of ownership:
       D Yes. Give specific                                                                                               0%                  %               $
           information about
           them ......... .... .... ... ... ..                                                                            0%                  %               $
                                                                             1 l                                          0%                  %               $




    Official Form 106A/B                                                           Schedule A/B : Property                                                                page 5
                    Case 20-20023                           Doc 1             Filed 01/02/20 Entered 01/02/20 12:57:14              Desc Main
Debtor 1
                                                                               Document     Page 16 Case
                                                                                                     of 53
                                                                                                         number (if
                                                                                                               known )_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name             Middie Nam!!           Last Name




20 . Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks , cashiers' checks, promissory notes , and money orders .
   Non-negotiable instruments are those you cannot transfer to someone by signing or delive.ring them .

           0

   0   Yes . Give specific                 Issuer name :
       information about
                                                                                                                                    $ _ _ _ _ _ _ __
       them ..... .. ...............
                                                                                       / \I
                                                                                    / VI t
                                                                                                   l                                $ _ _ _ _ _ _ __
                                                                                                                                    $ _ _ _ _ _ _ __



21 . Retirement or pension accounts
   Exam 1es: Interests in IRA, ERISA, Keogh , 401 (k), 403(b), thrift savings accounts , or other pension or profit-sharing plans

       No
   0   Yes . List each
       account separately.                 Type of account:           Institution name :

                                           401 (k) or similar plan:                                                                 $_ _ _ _ _ _ __


                                           Pension plan:                                                                            $ _ _ _ _ _ _ _ __

                                           IRA:                                                                                      $_ _ _ _ _ _ _ _

                                           Retirement account                                                                       $ _ _ _ _ _ _ _ __

                                           Keogh:                                                                                    $ _ _ _ _ _ _ __


                                           Additional account                                                                        $ _ _ _ _ _ _ __

                                           Additional account                                                                        $ _ _ _ _ _ _ __




22. Secu rity deposits and prepayments
   Your share of all unused deposits you have made so that you may contin ue service or use from a company
   Examp les: Agreements with landl ords, prepaid rent, public utilities (electric, ga s, water), telecommunications
   companies , or others

   0/40
   0   Yes ......... .......                                     Institution name or individual:

                                           Electric:                                                                                $ _ _ _ _ _ _ _ __

                                           Gas:                                                                                     $_ _ _ _ _ _ _ __

                                           Heating oil:                                                                             $ _ _ _ _ _ _ __

                                                                                                                                    $_ _ _ _ _ _ _ _
                                            Prepaid rent                                                                            $_ _ _ _ _ _ _ __

                                           Telephone:                                                                               $ _ _ _ _ _ _ __

                                           Water.                                                                                   $_ _ _ _ _ _ _ _
                                            Rented furniture:                                                                       $ _ _ _ _ _ _ _ __

                                            Other.                                                                                  $_ _ _ _ _ _ __



23. Ann · ies (A contract for a periodic payment of money to you, either for life or for a number of years)



   0    Yes .. .. .......... ... .......    Issuer name and description:
                                                                                                                                    $_ _ _ _ _ _ __

                                                                                                                                    $ _ _ _ _ _ _ __
                                                                                                                                    $ _ _ _ _ _ _ __



 Official Fonm 106A/B                                                          Schedule A/8 : Property                                       page 6
                      Case 20-20023                                         Doc 1              Filed 01/02/20 Entered 01/02/20 12:57:14                                    Desc Main
                                                                                                Document     Page 17 of 53
Debtor 1                                                                                                                         Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name             Middle Name                          l ast Name




24 . Interests in an education IRA, in an account in a qualified ABLE program , or under a qualified state tuition program .
   : 6 U_)!' C §§ 530(b)(1), 529A(b), and 529(b) (1) .

   i9"'No
   0     Yes .. .. .......................... .. ..               Institution name and description. Separately file the reco rd s of any interests .11 U.S.C. § 521 (c):

                                                                                                                                                                                $ _ _ _ _ _ __

                                                                                                                                                                                $._ _ _ _ _ __

                                                                                                                                                                                $_ _ _ _ _ _ __



2s . Trusts, equitable or f uture interests in property (other than an yth ing listed in line 1), and rig hts or powers
     exer ·sable for your benefit

         No
   0     Yes . Give specific        l                                                                                                                                      !
         information about them ... j                                                                 !$
                                                              '--------------------------------------'f --------
26. Patenl)r, copyrights , trademarks , trade secrets , and other intellectual property
   Exa ~Jes: Internet domain names, websites, proceeds from roya lties and licensing agreements

         No
   0     Yes . Give specific
         information about them .. .                                                                                                                                            $ _ _ _ _ _ _ __


27 . Licenses, franchises , and other general intangib les
   _Ex :7Ples: Building permits , exclusive licenses , cooperative association holdings, liquor licenses, professional licenses

   e( No
   0 Yes . Gi 1e specific
                      1                                       i
         information about them                               1                                                                                                             l$
                                                  ·   ·   ·   '
                                                              !, - --   -- - - - - - -- - - - - - - - - - - - - - - - - - - - - --                             -- - - - - - '   - - - - - - -




Money or property owed to you?                                                                                                                                                  Current.value of the
                                                                                                                                                                                portion you own?
                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                claims or exemptions .

28. Ta    refunds owed to you

         . No
    0     Yes . Give specific information                                                                                                        Federal :                 $
                about them , including whether
                you already filed the returns                                                                                                    State:                    $
                and the tax years . .......
                                                                                                                                                 Local:                    $



29 . Fam il~ support
    Exa pies: Past due or lump sum alimony , spousal support, child support, maintenance, divorce settlement, property settlement

          No
    0     Yes . Give specific information .... .. .... ....                   i
                                                                                                                                                Aiimony:                        $_ _ __ _ __

                                                                                                                                                Maintenance:                    $_ _ _ _ _ _ _
                                                                                                                                                Support                         $_ _ _ _ _ __
                                                                                                                                                Divorce settlement              $ _ _ _ _ _ __

                                                                                                                                                Property settlement:            $ _ _ _ _ _ __


30 . Other amounts someone owes you
    Examples: Unpaid wages , disability insurance payments, disability benefits , sick pay, vacation pay, workers' compensation,
              Social Security benefits ; unpaid lo ans you made to someone else


    0     Yes. Give specific information ........... ... i
                                                                              l~________________________,! $_ _ _ _ _ __
 Official Form 106NB                                                                            Schedule NB : Property                                                                      page 7
                    Case 20-20023                          Doc 1           Filed 01/02/20 Entered 01/02/20 12:57:14                                                        Desc Main
Debtor 1
                                                                            Document     Page 18 Case
                                                                                                  of 53
                                                                                                      number                                    (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First N~me -   -   -M
                                        ,--id~t,ci --N •-m-, -- - -L,--,-,t-,.,Na- m-, - - - - - - -




31 . Interests in insurance policies
   Ex any;,les: Health, disability, or life insurance ; health savings account (HSA); credit, homeowners, or renter's insura nce

  ~         o
   0       Yes. Name the insurance company            Company name:                                                                  Beneficiary:                              Surrender or refund value:
                of each policy and list its value ...
                                                                                                                                                                               $_ _ _ _ _ _ _ _
                                                                                                                                                                               $_ _ _ _ _ __ _

                                                                                                                                                                               $_ _ _ _ _ _ _ _ _

32. An y interest in property that is due you from som eon e who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
   ~         o
                                                              i
   0       Yes. Give specific information                  . i
                                                                                                                                                                               $ _ _ _ _ _ _ _ __



33 . Claims aga inst thi rd parti es, wh ether or not yo u have filed a lawsu it or made                                  a demand for pa yment
   Examples: Accidents , employment disputes, insurance claims, or rights to sue

           No
   D       Yes . Describe each claim . .:............. .
                                                                                                                                                                               $ _ _ _ _ _ _ _ __


34. Oth er contingent and unli quid ated claims of eve ry nature, including counterclaim s of the debt or and rights
   t o et off cl aims
           No
    0      Yes. Describe each claim . ....
                                                             ~----------- -------------------J $_ _ _______

35 . An y y nan cial assets yo u did not already list

   ~       No                                                ~- - - - - - - - - - --                         -    -    - - - - - - - - - - --         -   -   ---~
                                                             1
      D    Yes . Give specific information ... ...



36 . Add the dollar val ue of all of yo ur entries from Part 4, inclu ding an y entries fo r pages y ou have atta ched
    fo r Part 4. Write that number here .. ....... ... ........                              ................... .................                        .... ....... •




                  Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37 . Doy~        own or have an y legal or equ itabl e interest in any business -related pro perty?
      IO--'No . Go to Part 6.
      D    Yes. Go to line 38.

                                                                                                                                                                           Current value of the
                                                                                                                                                                           portion you own?
                                                                                                                                                                           Do not.deduct secured claims
                                                                                                                                                                           or exemptions.

38 . AcJt> unts receiv able or commiss ions you alread y earned

      Ef   No
      D    Yes . Describe ...                                                                                                                                              i
                                   ·· 1                                                                                                                                    ~ - -- - - - -- -
                                      ~ - - -- -- - - - -- - - - -- - -- - - - - - - -- -- - - - - - -
39. ~ ff i e equ ipment, fu rnishings, and supplies
    Exa pies: Business-related computers, software , modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
           No
      D    Yes. Describe .....         j                                        I$
                                       ~---------------- --- -----------------~, --- -------
 Official Form i 06A/B                                                         Sch edu le A/B : Property                                                                                   page 8
                       Case 20-20023                          Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14 Desc Main
 Debtor 1
                                                                             Document     Page 19Case
                                                                                                  of 53
                                                                                                      number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name             Middle Name        Last Name




40. Machinery , fixtures , equipment, supplies you use in business, and tools of your trade

    ~
   0    Yes. Describe ......            I                                                                                                          i
                                                                                                                                                   i$_ _ _ _ _ __
                                        ·- - - - - - - -- - ---- - - - - -

41 . lnve!J>Ory
   lfNo                                 I                                                                                                          I
   0    Yes. Describe ...... ~                                                                                                                     ~- - - - - - - - - -
                                        '
                                        ! -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ''




42. lntery;ts in partnerships or joint ventures

   tJ.,1:10
   0    Yes. Describe .......               Name of entity:                                                             % of ownership:
                                                                                                                        _ _ _%                     $_ _ _ _ _ _ _ _ __
                                                                                                                        _ _ _%                     $_ _ _ _ _ _ _ _ _ _
                                                                                                                        _ _ _%                     $_ _ _ _ _ _ _ _ __


43 . cu s/o mer list.s, mailing lists , or other compilations
   YNo
    0   Yes. Do your lists include personally identifiable information (as defined in 11 U.S .C. § 101(4 1A)) ?

                 0      No
                 0      Yes . Describe ....
                                                                                                                                                       $ _ _ _ _ _ _ _ __
                                                     I
44. An ~ s iness-related property you did not already list
    0~o-·
    0   Yes . Give specific                                                                                                                            $_ _ _ _ _ _ _ __
        informati on .. .......
                                                                                                                                                       $ _ _ _ _ _ _ _ __

                                                                                                                                                       $ _ _ _ _ _ _ _ __

                                                                                                                                                       $ _ _ _ _ _ _ _ __

                                                                                                                                                       $ _ _ _ _ _ _ _ __

                                                                                                                                                       $

45 . Add the dollar val.ue of all of your entries from Part 5 , including any entries for pages you have attached                                      $._ _ _ _ _ _ _ __
    for Part 5. Write that number here                                                                           ............................. •


                  Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.


46 . Do you own or have any legal or equitable interest in any farm - or commercial fishing-related property?
    ~ o . Go to Part 7.
    0 Yes Go to line 47 .
                                                                                                                                                       Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured· claims•
                                                                                                                                                       or exemptions.
47. Farm animals
    Exynptes: Livestock, poultry, farm-raised fish
   'ef No
    0    Yes .. ... .. .. .... .... .

                                                                                                                                                           $_ _ _ _ _ _ _ __




 Official Fomn 106A/B                                                        Schedule A/8: Property                                                                  page 9
                         Case 20-20023                                  Doc 1                 Filed 01/02/20 Entered 01/02/20 12:57:14 Desc Main
 Debtor 1
                                                                                               Document     Page 20Case
                                                                                                                    of 53
                                                                                                                        number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name




48. Croy-either growing or harvested

       C\:l No
       D   Yes . Give specific (
           .1nf orma fion .......... ... ;,I___ _ _ __ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~                                                                                                             $ _ _ _ _ _ _ _ __

49 .   ~ny and fishing               equipment, implements, machinery, fixtures, and tools of trade
       \lYNo
       D   Yes. ........             ...... 1
                                           !                                                                                                                                                                                 $_ _ _ _ _ _ __


50. FarJ and fishing supplies, chemicals, and feed

       Cd No
       D   Y es                       . . .!
                                           i                                                                                                                                                                                 $ _ _ _ _ _ _ _ __


51. An }! farm- and commercial fishing-related property you did not already list
           No
       D    Yes. Give specific             f·
           .1nf orma t'10n . .. ... ....... !                                                                                                                                                                                $_ _ _ _ _ _ __
                                           1
                                           '-----------                              -
52. Add the dollar value of all of your entries from Part 6, including any entries for pages yo u have attached                                                                                                             $_ _ _ _ _ _ __
       for Part 6. Write that number here ........ ............                                     .......................... ....... .             .... ............. .....................              ...... •


                  · Describe All Property You Own or Have an Interest in That You Did Not List Above


53 . Do you have other property of any kind you did not already list?
       Exa ,y{5ies: Season tickets, country club membership
       t i 'No
                                                                                                                                                                                                                              $_ _ _ _ _ __
       D   Yes . Give specific
           information........ .                                                                                                                                                                                              $ _ _ _ _ _ __

                                                                                                                                                                                                                              $ _ _ _ _ _ __



54. Add the dollar value of all of your entries from Part 7. Write that number here .......... .......... ...... ...... .                                                                       .. ............... •          $--+--ff-
                   · List the Totals of Each Part of this Form


55. Part 1 : Total rea l estate, line 2 ......................... . .......................... ... ... ........... .................... ............................ ................ ... .............. .....         •         a__
                                                                                                                                                                                                                            $ ____


56. Part 2: Total vehicles , line 5                                                                                         $     aqooo
57. Part 3: Total personal and household items, line 15                                                                     $         5 ,ooo
58 . Part 4 : Total financial assets, line 36
                                                                                                                            $_ a:
                                                                                                                               __          I




59 . Part 5 : Total bus iness -related property, line 45                                                                    $_-=
                                                                                                                              @'----_
60. Part 6 : Tota l farm- and fishing-related property, line 52                                                         $~0'~--
61 . Part 7 : Total other property not listed, line 54                                                                 +$
                                                                                                                        _ 0_,____
62. Total pe rsona l property. Add lines 56 through 61.                                                                   d )!OOU I
                                                                                                                            $
                                                                                                                                           1
                                                                                                                                                                Copy personal property tota l                          • ~ ; ----·--···-· ··-·- --- ... ,


63. Tota l of all property on Schedule A/B. Add line 55 + ,line 62 ......... .... ............. ........ .... .. ... ... .. ................................... .....                                                           ~(X:})
                                                                                                                                                                                                                                  1          ~




  Official Form 106.AJB                                                                          Schedule A/B : Property                                                                                                                page 1 O
                  Case 20-20023                Doc 1              Filed 01/02/20 Entered 01/02/20 12:57:14                                Desc Main
                                                                   Document     Page 21 of 53
                               "
 Fill in this information to identify your case:

  Debtor 1
                     First Name               Middle Name                    last Name

  Debtor 2
 (Spouse, ff filing) Firat Nam,               Middle Name                    last Name


  United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __

 Case number                                                                                                                                 D   Check if this is an
  (If known)
                                                                                                                                                 amended fi ling



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                               04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct infor_mation .
Using the property you listed on Schedule AIB: Property (Official Form 106A/B) as your source , list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages , write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively , you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100¾ of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                 Identify the Prop erty Y o u Cl aim as Exempt


 1. Whi¢ set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
     d°You are cla iming state and federal nonbankruptcy exemptions . 11 U.S.C. § 522 (b)(3)
      0    You are claiming federal exemptions . 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/8 that you claim as exempt, fill in the information below.


         Brief description of the property and line on           Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
         Schedule A/B that lists this property                   portion you own
                                                                 Copy the value from     Check only one box for each exemption.




                                         VIr4
                                                                 ScheduleAIB

       e,;,1           -~(// I                                                           0$ - - - - -
      description:                   /                      ,J   $
      Line from
                                                                                         0   100% of fair market value , up to
      Schedule AIB.
                                                                                             any applicable statutory limit


       Brief
       description:
                                                                 $_ _ _ _ _ __           0 ·$ _ _ __
       Line from
                                                                                         0   100% ~f fair market value, up to
       Schedule AIB:                                                                         any applicable statutory limit

       Brief
       description:
                                                                 $_ _ _ _ _ __           0$ _ _ __
       Line from                                                                         0   100% of fair market value, up to
       Schedule AIB:                                                                         any applicable statutory limit


  3. Are you claiming a homestead exemption of more than $160,37,5?
     ~           t to adjustment on 4101/19 and every 3 years after that for cases filed on or after the date of adjustment.)


      0      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             0     No
             0     Yes



Official Forrn 106C                                              Schedule C: The Property You Claim as Exempt                                          page 1 of_
                    Case 20-20023                          Doc 1                 Filed 01/02/20 Entered 01/02/20 12:57:14                            Desc Main
                                                                                  Document     Page 22 of 53
Debtor 1                                                                                                           Case number (if kno wn )_ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name         Middle Name                   Last Name




•,,,              Additional Page


      Brief description of the prope.rty and line                           Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      on Schedule AIB that lists this property                              portion you o.wn

                                                 A /                        Copy the value from    Check only one box for each exemption


     Brief
     description:
                                             Pl v4-- :~''"' M                                      0$ _ _ __
                                                                                                   0    100% of fair market value, up to
     Line from
     Schedule AIB:                                                                                      any applicable statutory limit

     Brief
     description:
                                                                                $._ _ _ _ _ __     0 $- - - - -
     Line from                                                                                     0    100% of fair market value , up to
     Schedule A/8:                                                                                      any applicable statutory limit


     Brief                                                                      $,_ _ _ _ __
     description :                                                                                 0 $- - - - -
     Line from
                                                                                                   0    100% of fair market value , up to
     Schedule A/8:                                                                                      any applicable statutory limit


     Brief
     description:
                                                                                $ _ _ _ _ __       0$ _ _ __
     Line from
                                                                                                   0    100% of fair market value , up to
     Schedule AIB:                                                                                      any applicable statutory limit

     Brief
     description:
                                                                                $_ _ _ _ _ _       0$ _ _ __
     Line from
                                                                                                   0    100% of fair market value, up to
     Schedule A/B:                                                                                      any applicable statutory limit


     Brief
     description :
                                                                                $_ _ _ _ _ _       0$ _ _ __
     Line from
                                                                                                   0    100% of fair market value, up to
     Schedule AIB:                                                                                      any applicable statutory limit


     Brief
     description:
                                                                                $_ _ _ _ __        0 $- - - - -
      Line from
                                                                                                   0    100% of fair market value , up to
      Schedule A/8:                                                                                     any applicable statutory limit

      Brief
      des cription :
                                                                                $. _ _ _ _ _ __    0 $ _ _ __
      Line from
                                                                                                   0    100% of fair market value , up to
      Schedule A/8:                                                                                     any applicable statutory limit


      Brief
      description :
                                                                                $_ _ _ _ _ __      0 $ _ _ __
      Line from
                                                                                                   0    100% of fair market value , up to
      Schedule AIB:                                                                                     any applicable statutory limit


      Brief
      description :
                                                                                $ _ _ _ _ _ __      0 $ _ _ __
      Line from                                                                                     0   100% of fair market value , up to
      Schedule AIB:                                                                                     any applicable statutory limit
      ~   ------- ------ ---·-·----·· ----- - ---------- - -- - .
      Brief                                                                     $._ _ _ _ _ __
      description:                                                                                  0 $- - - - -
      Line from
                                                                                                    0   100% of fair market value, up to
      Schedule AIB:                                                                                     any applicable statutory limit


      Brief
      description:
                                                                                $_ _ _ _ __         0 $ _ _ __
      Line from
                                                                                                    0   100% of fair market value, up to
      Schedule AIB:                                                                                     any applicable statutory limit



Official Form 106C                                                         Schedule C: The P.roperty You Claim as Exempt                                     pagel,_of_
                            Case 20-20023                                 Doc 1                 Filed 01/02/20 Entered 01/02/20 12:57:14                                                                   Desc Main
                                                                                                 Document     Page 23 of 53

    Fill in this information to identify your case:                                            ·

    Debtor 1
                           First Name                                Middle Name                             Last Name

    Debtor 2
    (Spouse, lf filing)    First Nam,                                Middle Name                             last Name


    United States Bankruptcy Court for the: _ _ __ _ District of _ _ _ __

    Case number
    (If known)                                                                                                                                                                                              D   Check if this is an
                                                                                                                                                                                                                amended fil ing


    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                                              12/15
    Be as complete and accurate as possible. If two married people are filing together, both ar e equally responsib le.for supplying correct
    information. If more space is needed, copy the Additional Pag e, fill it out, n umber the entries, and attach it to this form . On the top of an y
    additional pages, write your n am e and case number (if kn own) .                                             ·


  1. Do an y cred itors have cla im s sec u red b y yo ur prope rty ?
        0         No . Check this box and submit this form to the court with your other schedules . You have nothing else to report on this form.
        0         Yes. Fill in all of the information below.


                      List All Secured C lai m s

                                                                                                                                                                       colui.rinrA"c .., ,,i ., ..,_
   2. List al l secured claims . If a creditor has more than one secured claim, list the creditor separately                  1l im• '.                                'ft:;,;;t'b'hli;;r(~
      for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                           7~                               fi;}~J{J~'a~ctM/ :-
      As much as possible, list the claims in alphabetical order according to the cred itor's name.          ii~lu~:of-colliit~ral;_, ·

      11
\ 2 · ~c ~~•d~
             ,ito-=
               .c.({j;
                    ,_:_K'-
                        ,,,, t ,,__,
                                  ~ '--'--'
                                        · ,i_.VV
                                             )__,',._~_1_,_,-'-
                                                             /L_,ns
                                                                 -=._          ~ D_e_
                                                                                    µ..,.,r~ib_
                                                                                             e t_h~e-
                                                                                                   pr_op_e_rty
                                                                                                             _t_h_at_se_c_u_res_t_h_
                                                                                                                                  e _cla_im_:_ _                      ~1~·,~1318~                      $ _ _ _ _ _ _ _ $ _ _ _ __




           Nu2er              Street __,--,,                                                                                                                           .

           ®m~h,~ /AJ 2ita7                                                       As of the date you fil e, the cla im is : Check all that apply.
                                                                                  D     Contingent
                                                                                  D     Unliquidated
           City                                   State      Z.IP Code            D     Disputed
      Wh o owes th e debt? Check one .                                            Natu re of lien. Check all that apply.
             Debtor 1 only                                                        0     An agreement you made (such as mortgage or secured
       D     Debtor 2 only                                                              car loan)
       D     Debtor 1 and Debtor 2 only                                           D     Statutory lien (such as tax lien, mechanic's lien)
       D     At least one of the debtors and another                              0     Judgment lien from a lawsuit
                                                                                  D     Other (including a right to offset) _ _ _ _ _ _ __
       D      Check if th is cl aim re lates t o a
              commun it y debt
                                                                                  Last 4 di gits of acc ount number _ _ _ _

                                                                                  Describe t he property that secures the claim :                                          $   ~ O,7 , oDU             $_ _ _ _ _ __ $_ _ _ __




           -Numbe-r        - stre-el        - - 1[AQ)(p Chr~slt( 8tvO             As of the date yo u fil e, the claim is : Check all that apply.
                                                                                  9"'contingent
                                                                                  D      Unliquidated
           City                                    Slate     2.IP Code            D      Disputed
       W~           wes t he debt? Check one .                                    Nat ure of lien. Check all that apply.
       ~ Debtor 1 only                                                            D     An agreement you made (such as mortgage or secured
       D      Debtor 2 only                                                             car loan)
       D      Debtor 1 and Debtor_2 only                                          D     Statutory lien (such as tax lien, mechanic's lien)
       D      At least one of the debtors and another                             D      Judgment lien from a lawsuit
                                                                                  0      Other (incl uding a right to offset) _ __ _ _ _ __
       D      Check if this cl aim re lates t o a
              commu nity debt
       ;;,,;;,
 !,-,--D   at;.::e...d;_;e;,;b;.;t_w..;a:,,;s-i..;n.;:.c.;.
                                                         u...                                 ·=....,--L-a..;s...t_4_d,.,;i~ ;,:..of acc~l~ - e-r =,.,__=......=--=
                                                            rr.;:.e.:;.d...,...-a.:-'-·=·=~·'-'-~
            Add th e dollar v alue of your entries i n Column A on this page. Write that n umber. here :


     Official Form 1060                                                 Sc h e dule D: Cred it o rs Who Have Cl aims Secured by Property                                                                          page 1 of _
                                Case 20-20023                            Doc 1            Filed 01/02/20 Entered 01/02/20 12:57:14                                                       Desc Main
                                                                                           Document     Page 24 of 53
        Debtor 1                                                                                                                          Case number (if known)_   _   _   _   _   _   _ _ _ _ _ _ _ _ __
                            F1~ t Nam@              Middle Name             l ast l~ame




                                                                            Describe t he prope rty that sec ures the claim :                       $




             Number             Street                                           Uhliftj ~II
             mo.rooh,-~s1JiJ ~ 10.2
                                                                            As o f the date y o u fi le, the cla i m is : Check all that apply.
                                                                            0       Contingent
             City           /                       State    ZIP Code       0       Unliquidated
                                                                            0       Disputed

         Wh7 ow es t he debt? Check one.                                    Nature of lien . Check all that apply .
         '01 Debtor 1 only                                                  0       An agreement you made (s uch as mortgage or secured
         0        Debtor 2 only                                                     car loan)
         0        Debtor 1 and Debtor 2 only                                0       Statutory lien (such as tax lien, mechanic's lien)
         0        At least one of the debtors and another                   0       Judgment lien from a lawsuit
                                                                            0       Other (incl uding a right to offset) _ _ _ _ _ _ __ _
         0        C heck if th is claim rela t es to a
                  co mmunity de bt
i
;        Date debt was i ncurr ed _ _ _ _ _ _                               Las t 4 di gits of ac co unt numbe r _ _ _ _

b -'~l1iiJlilFE~m                                                        ~··~
                                                                            Des-~ri~ : : :ro perty      ~:==:~:::=~: . ·~;1jy~·-;~~- ~-                                                               ~ - $- ~~   - ~- ,




'         ; ;/s NamseS'l~reet
           - , ,.JV
                                               . t~(l.
                                             VJ~
                                  ----------'-.!   l,f      V
                                                                           ~ s~JuJui+
                                                                                ~ ~_lo_ att~-~I
                                                                            As of the date you fil e, the claim is : Check all that apply.
                                                                                                                                                                                                                       !
          (\t\
          I ,
             City
                  ,ua ,·(!, ,e-, ---1-il,Yan{,.(
                                     /
                                         ~    .- , /

                                                    State    ZIP Code
                                                                            0
                                                                            •
                                                                            O
                                                                                    Contingent
                                                                                    Unliquidated
                                                                                    Disputed
         Wh o ow es the debt? Check one .
                                                                            Nature of lie n. Check all that apply.
         0        Debtor 1 only
                                                                            0       An agreement you made (such as mortgage or secured
         0        Debtor 2 only                                                     car loan)
         0        Debtor 1 and Debtor 2 only                                0       Statutory lien (such as tax lien, mechan ic's lien)
         0        At least one of the debtors and another                   0       Judg ment lien from a lawsuit
                                                                            0       Other (incl uding a right to offset) _ _ __ _ _ _ _ _
         0        Ch ec k if this c lai m relat es t o a
                  community debt

          Da te de bt was i ncurred                                          Last 4 dig its o f accou nt number _ _ _ _

;
' . -. . u -- -      -   -      --   -    -        -     -   -    -     ---- -   -    -
                                                                                           ·---------------------- -~-~- ---- - -------.
                                                                             Desc rib e the prope rty that secures t t, e c laim :                  $ _ _ _ _ _ __
                                                                                                                                                                                               ....
                                                                                                                                                                                    $ _ _ _ _ _ _ _ $ _ _ _ __
    i         ..,,.-..,,....- , -. , . , - - - - - - - - - - - - -
              Creditor's Name


              Number            Street


                                                                             As o f the date you file , the claim is : Check all that apply.
                                                                             0      Contingent
              City                                  Stale     ZIP Code       0      Unliquidated
                                                                             0      Disputed
          Who owes th e debt? Check one.                                     Nature of lien. Check all that apply.
          0       Debtor 1 only                                              0      An agreement you made (such as mortgage or secured
          0       Debtor 2 only                                                     car loan)
          0       Debtor 1 and Debtor 2 only                                    0   Statutory lien (such as tax lien, mecha nic's lien)
          0       At least one of the debtors and another                       0   Judgment lien from a lawsuit
                                                                                0   Other (including a right l o offset) _ _ __ _ __
          0       Chec k if this claim re lates to a
                  commun ity d e bt

          Date d ebt was incurred _ _ _ _ _ _                                   Las t 4 digits of account number _ _ _ _

                         d the dollar value of your entries i n Co_lumn A on this page. Write that number h ere :· $                                     Z/l310
                         his is th e last page· of your form , add the d o l lar value totals from all pages .
                          te that numb e r here:                    . ... _____ --···----------·-·- - - - - - - - - - - -
                                                                                                                                                     $     IL 0. 'J- --.:
        Offi ci al F orm 1060                                Additional Page of Sch e dule D : Creditors Who Ha ve Cla ims Secured by Prope rty                                                 pag e _      of _
                   Case 20-20023                               Doc 1               Filed 01/02/20 Entered 01/02/20 12:57:14                                                              Desc Main
                                                                                    Document     Page 25 of 53
Debtor •i                                                                                                                                  Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name          Middle Name                 Last Name


                   · List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example , if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor.for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.



•                                                                                                                                 On which line in Part 1 did you enter the creditor? _ _

       Name

                                               Ll I                ,jJ                                                            Last 4 digits of account number _ _ _ _


       Number            Street

                                            IV I
       City                                                                State               ZIP Code




       r~arne                                                                                                                     Last 4 digits of account number _ _ _ _


       Nurnber            Street




       City                                                                State               ZIP Code




       Name                                                                                                                       Last 4 digits of account number _ _ _ _


       Number             Street




•-- ~ -~-- ,~ ,- -·
       City
                                 •~-~~~=-=•             -, -~~,=~,,~=~-=
                                                                           State               ZIP Code
                                                                                       ----~-- ·=~---~--='=,~~~--~~ ,-~=-=-··-·-'···-·                      ....,.. cc•r-~-~~~~ •~-•~ - ='-'" -~- -« ~--•-"-~"'"~T-~-- - -,
                                                                                                                                  On which line in Part 1 did you enter the creditor?__                                   :

        Name                                                                                                                      Last 4 digits of account number _ _ _ _


        Number            Street




• - .. ·' -..
        City




        Name
                                       ==        ·         ,
                                                                           State

                                                                             ~
                                                                                               ZIP Code

                                                                                               -~          .       -~   r-   ..   On which line in P;               1 did you enter the cre~;t~r ~ ~ -

                                                                                                                                  Last 4 digits of account number _ _ _ _
                                                                                                                                                                                                                '   --·-·1
        Number            Street




        City                                                               Stale               ZIP Cod e




        Number            Street




        City
. .....,,,_. __..._,. .__________ _,.,....,._...,..,._......,. ,-----J-·
                                                                           State                ZIP Code
                                                                                ·- _______ .. .,.... ._._,.._.,..,..__._# _____      __   _____   .__.., ....   __________
Official Form 1060                                         Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                                                     page_of_
                           Case 20-20023                  Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14                                                Desc Main
                                                                         Document     Page 26 of 53
     Fill in this inform1ltion to identify
                                        .
                                           your case:                     ,

     Debtor 1
                           First Name                    Middle Name               last Name

     Debtor 2
     (Spouse, ij filing)   F,rst Name                    Middle Name              Last Name


     United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __
                                                                                                                                                                  0   Check if this is an
     Case number
     (If known)                                                                                                                                                       amended filing


    Official Form 106E/F
    Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15

    Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims .
    List the other party to any executory co_ntracts or unexpired leases that could result in a claim . Also list executory contracts on Schedule
    A/8: Property (Officia l Form 1 OGA/B) and on Schedule G: Executory Contracts and Unex pired Leases (Official Fomn 1 OGG). Do not include any
    creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
    needed , copy the Part yo u need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the t op of
    any additional pages, write you r name. and case number {if known).

                      List All of Your PRIORITY Unsecured Claims

    1. ~ _?Y creditors                  have priority unsecured claims against you?
         V       No. Go to Part 2.
         D     Yes.
~   2.   List all of yo ur priority unsecured claims . If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
         each claim listed , identify what type of claim it is. If a claim has both priority and non priority amounts , list that cla im here and show both priority and
         nonpriority amounts. As much as possible, list the claims in alphabeti cal order accord ing to the cred itor's name. If you have more than two priority
         unsecured claims, fil l out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                                                            l
                                                                                                                                                                                            ,

                                                                                                                                          Totai;c!~i'.~ -• ·   :t:~!iWJJt+F{L~;~t:iff:i\:~J
E]         Priority Creditor's Name
                                                                          Last 4 digits of acc ount number _ _ _ _
                                                                                                                                       $ _ _ _ _ _ $_ _ _ _ _ $ _ _ _ _ _


                                                                          When was the debt incurred?
           Number             Street
                                                                          As of the date you file , the claim is: Check all that apply.

           City                                  State    ZIP   Code
                                                                          0   Contingent
                                                                          0   Unliquidated
           Who incurred the debt? Check one .
                                                                          0   Disputed
           0 Debtor 1 onl y
           0      Debtor 2 only                                           Type of PRIORITY unsecured claim:
           0      Debtor 1 and Debtor 2 only                              0   Domestic support obligations
           0      At least one of the debtors and another
                                                                          0   Taxes and certain other debts you owe the government
           0      Check if this claim is for a community debt             0   Claims for death or personal injury while you were
           Is the claim subject to offset?                                    intoxicated
           0 No                                                           0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

           0      Yes

                                                                          Last 4 digits of ac~ount number _               _   _   _       $_ _ _ _ _ $_._ _ _ _ $ _ _ _ __
           Pnority Creditor's Name
                                                                          When was the debt incurred?
           Number              Street
                                                                          As of the date you file, the claim is: Check all that apply.
                                                                          D   Contingent
           City                                                           0   Unliquidated
             Wh o incurred the debt? Check one.                           0   Disputed
             0 Debtor 1 only
                                                                          Type of PRIORITY unsecured claim :
             0    Debtor 2 only
                                                                          0   Domestic support obligations
             0    Debtor 1 and Debtor 2 only
             0    At least one of the debtors and another
                                                                          0   Taxes and ce rtain other debts you owe the govern ment
                                                                          0   Claims for death or personal injury while you were
             0    Check if this claim is for a community debt                 intoxicated
             ls the claim subject to offset?                              0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ __


    ____.• ___ ____________ ---~------- ------ ·
             D No
                ,Yes
                 ,..     .-.,,,,.,._                                                                    ... -.- ....   ~-~---------
    Official Form 106E/F                                           Schedule EIF: Creditors Who Have Unsecured Claims                                                    page 1 of _
     '
Debtor 1
                             (ara
                      Case 20-20023
                      FirstName t    Middl'J' Name
                                                       Doc 1           Filed 01/02/20 Entered 01/02/20 12:57:14 Desc Main
                                                                        Document     Page 27Case
                                                                                             of 53
                                                                                                 number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                      Your PRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.




•    Priority Creditor's Name
                                                                         Last 4 digits of account numbe r _ _
                                                                                                                                             $ _ _ _ _ _ _ $ _ _ _ __      $ _ _ _ _ __



                                                                         Whe n was the debt incurred?
     Number                Street
                                                                         As of the date you file, t he claim is: Check all that apply.

                                                                         0   Contingent
     City                                    Stale     ZIP Code          0   Unliquidated
                                                                         D   Disputed
      Who incurred the debt? Check one .

      0         Debtor 1 only                                            Type of PRIORITY unsecured claim:
      D         Debtor 2 only
                                                                         0   Domestic support obligations
      0         Debtor 1 and Debtor 2 only
                                                                         D   Taxes and certain other debts you owe the government
      0         At least one of the debtors and another
                                                                         0   Claims for death or personal injury while you were
                                                                             intoxicated
      D         Check if this claim is for a commu n ity debt
                                                                         0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?

      0         No
      0         Yes


                                                                                                                                              $ _ _ _ _ _ _ $ _ _ _ __     $ _ _ _ _ __
                                                                         Last 4 digits of account number _ _ _ _
      Priority Creditor's Name

                                                                         W hen was the debt incurred?
      Number               Street
                                                                         As of the date you file, the claim is : Check all that apply.

                                                                         D   Contingent

      City                           N         lae     ZIP
                                                                         0   Unliquidated
                                                                         D   Disputed
      Who incurred the debt?                ec   ioe
      0         Debtor 1 onl y                                           Type of PRIORITY unsecured claim:
      D         Debtor 2 only
                                                                         0   Domestic support obligations
      0         Debtor 1 and Debtor 2 only
                                                                         0   Taxes and certain other debts you owe the government
      0         At least one of the debtors and another
                                                                         0   Claims for death or personal injury while you were
                                                                             intoxicated
         D      Check if this claim is for a community debt
                                                                         D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

         Is the claim subject to offset?

         0      No
         D      Yes


•        Priority Creditor's Name
                                                                         Last 4 digits of account number _ _ _ _ _ __
                                                                                                                                              $ _ _ _ __



                                                                         Wh en was the debt incurred ?
         Number             Street
                                                                         As of the date you file, th e claim is: Check all that apply.

                                                                         0   Contingent
         City                                                            D   Unliquidated
                                                                         D   Disputed
         Who incurred the debt? Check one .

         0      Debtor 1 only                                            Type of PRIORITY unsecured claim:
         0      Debtor 2 only
                                                                         0   Domestic support obligations
         D      Debtor 1 and Debtor 2 only
                                                                         D   Taxes and certain other debts you owe the government
         0      At least one of the debtors and another
                                                                         D   Claims for death or personal injury while you were
                                                                             intoxicated
         0      Check if this claim is for a community debt
                                                                         D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

         ls the claim subject to offset?

         0      No
         D      Yes
                                                          -------·-·-· ----- -          --- ---·-· ... -- ---- ---- - ---- -··-----·--------------   _____________.
                                                                                                                                                                 ___________   ---- ·---· ·-·- ·- __
                                                                                                                                                                                                   ..;




Official Form 106E/F                                              Schedul e E/F: Creditors Who Have Unsecured Claims                                                           page_of_
                   Case 20-20023                   Doc 1     Filed 01/02/20 Entered 01/02/20 12:57:14                                        Desc Main
Debtor 1                                                      Document     Page 28Case
                                                                                   of 53
                                                                                       number (ff                  known)_   _ _ _ _ _ _ _ _ _ _ _ _ _ __




                  Your NON PRIORITY Unsecured Claims - Continuation Page

                                                                                                                                                           - -~c--~~"."=.-::-~, =- ~ _,;_:.,
After listing any entries on this page, number them beginning with 4 .4, followed by 4.5, and so forth.                                                   ;YrotaY
                                                                                                                                                           . . ..
                                                                                                                                                                  cl~i      o{,S:
                                                                                                                                                                  . ·._ -·:': _- .',"'.~1
                                                                                                                                                                               . •. ;   ~~l




•    Nonpriority Creditor' s Name
                                                                                Last 4 digits of account number _ _ _ _


                                                                                When was the debt in.curred?
                                                                                                                                                           $_ _ _ _ _:




     Number            Street
                                                                                As of the date you file , the claim is: Check.all that apply.

     City                                                    ZIP Code           0    Contingent
                                                                                D    Unliquidated
     Who incurred the debt? Check one .                                         0    Disputed
     0       Debtor 1 only
     0       Debtor 2 only                                                      Type of NON PRIORITY unsecured claim:
     0       Debtor 1 and Debtor 2 only
                                                                                D    Student loans
     0       At least one of the debtors and another
                                                                                0    Obligations arising out of a separation agreement or divorce that
                                                                                     yo u did not report as priority claims                 ·
     0       Check if this claim is fo r a community debt
                                                                                0    Debts to pension or profit-sharing plans , and other similar debts
     Is the claim subject to offset?                                            D    Other. Specify_ _ _ __ _ __ _ _ _ __
     0       No
     0       Yes




                                                                                Las t4 dig its of account number _ _ _ _                                   $_ _ _ _ _ _ _

     Nonpriority Creditor's Name
                                                                                When was the de bt incurred ?

     Number            Street
                                                                                As of the date you file , the claim is : Check all that apply.

     City                                                    ZIP Code           0    Contingent
                                                                                0    Unliquidated
      W ho incurred the debt? Check one .                                       0    Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                      T y pe of NONPRIORITY unsecured claim :
      0      Debtor 1 and Debtor 2 only
                                                                                0    Student loans
      0      At least ane of the debtors and another                            0    Obligations arising out of a separation ag reement or divorce that
                                                                                     you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                0    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset ?                                          0    Other. Specify_ _ _ __ _ _ _ _ _,--_ __
      0      No
      0      Yes


                                                                                                                                                            $_ _ _ _ _
                                                                                Last 4 digits of account number _ _ _ _
      Nonpriority Credttor's Name
                                                                                When was the debt incurred?

      Number            Street
                                                                                As of the date you file, the claim is: Check all that apply.

      City                                                   ZIP Code           0    Contingent
                                                                                0    Unliqu idated
      Wh o incurred the debt? Check one .                                       0    Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                      Type of NON PRIORITY unsecured claim :
      0      Debtor 1 and Debtor 2 only
                                                                                 D   Student loans
      0      At least one of the debtors and another                             0   Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      0      Check if t his claim is for a commu nity debt
                                                                                 0   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __
      0      No
      D      Yes

                                                             ---· ~-----------            ---------------------


Official Form 106E/F                                   Schedule E/F : Creditors Who Have Unsecure d Claims                                                    page _ o f _
                         Case 20-20023                  Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14 Desc Main
    Debto\-1                                                           Document     Page 29Case
                                                                                            of 53
                                                                                                number (ff known) _ _ _ _ _ _ _ _ __ _ __ _                                 _    _




                       List All of Your NON PRIORITY Unsecured Claims

    3.   Do an y cred itors ha ve non priority unsecured claims ·against you?
         D     No. You have nothing to report in this part. Sub mit this fo rm to the court with you r othe r schedules.
         D     Yes

    4. List all of your n o npriority unsecured claims in th e alphabetical ord e r of the cred itor wh o holds each claim. If a creditor has more than one
         nonpriority unsecured claim, list the credito r separately for each cl aim. Fo r each claim li sted, id entify what type of claim it is. Do not list clai ms already
         included in Part 1. If more than one creditor holds a particular claim, list the othe r creditors in Part 3.lf you have more than th ree nonpriority unsecured
         claims fill out the Continuation Page of Part 2.




EJ        Nonpriority Creditor's Name
                                                                                       Las t 4 digits of account n'u mber _         _    _     _
                                                                                                                                                                  $ _ _ _ _ _ _ __

                                                                                       When w as the debt inc urre d?

          Number            Street

          City                                                        ZIP Code         As of the date yo u fi le, the claim is: Check all that apply.

                                                                                       0    Contingent
          Who inc urred t he debt? Check one .                                         0    Unliquidated
           :J     Debtor 1 Gnly                                                        0    Disputed
           0      Debtor 2 only
           0      Debtor 1 and Debtor 2 on ly                                          Ty p e of NONPRI ORITY unsecur ed claim :
           ~ At least one of the debtors and another                                   0    Student loans

           Cl     Check if this clai m is for a com munity debt                        0    Obligations arising out of a separation agreement or divorce
                                                                                            that you did not report as priority claims
           Is the claim subject to offset?                                             0    Debts to pension or profit-sharing plans , and other similar ,Jeots
           0      No                                                                   0    Other. Spedfy _ _ _ _ _ _ _ _ __ _ _ __ _ _
           0      Yes

E]"- ~-~---· ~
             -                           - - - - - - -- - ~ - - - - - - - • - -L
                                                                               - as_t_4_:
                                                                                        · ; s ~;::::~-t+n_u_m_b
                                                                                                              _ e_r~
                                                                                                                   _                 __ _       _         ·--$--~~--·-·_·-_·_·_·_-__~~'
1          Nonpriority Creditor's Name                                                 Whe n w as th2 debt in c urred?


           Number           Streat
                                                                                       As of the date yo u f ile, th e cla im is: Check all that apply.
           City
                                                                                       0    Contingent
           Wh o inc urred the debt? Check o                                            0    Unliquidated

           0      Debtor 1 only
                                                                                       0    Disputed

           0      Debtor 2 only
                                                                                       Type of NONPRIO RITY uns ecured cl ~im :
           0      Debtor 1 and Debtor 2 only
           0      At least one of the debtors and another                              0    Student loans
                                                                                       0    Obligations arising out of a separation agreement or divorce
           0      Check if t h is claim is for a c omm unity debt                           that you did not report as priority claims
           Is the clai m s ubj 1=ct to offset ?                                        0    Debts to pension or profit-sharing plans , and other similar debts

           0      No
                                                                                       0    Other. Specify _ __ _ __ _ __ _ _ _ _ _ __

           0      Yes


EJ
I          Nonpriority Creditor's Name
                                                                                       L ast 4 di gits of acc ount number _ _ _ _

                                                                                       Wh en was th e debt in c urre d?

           Number           Street

                                                                                       As of the date you fil e, the c lai m is : Check all that apply.
           City                                                       ZIP Code
                                                                                       0    Contingent
           Who in curred the debt ? Check one .
                                                                                       0    Unliquidated
           0      Debtor 1 only
                                                                                       0    Disputed
           0      Debtor 2 only
           0      Debtor 1 and Debtor 2 only
                                                                                        Type of NON PRIORITY unsecured claim:
           0      At least one of the debtors and another
                                                                                        0   Student loans
           0      Ch eck if this clai m is fo r a comm u nity de bt                     0   Obligations ari sing out of a_separation agreement or divorce
                                                                                            that you did not report as priority claims
           Is the cl aim subject to offset?
                                                                                        0   Debts to pension or profit-sharing plans, and other similar debts
             0    No                                                                    0   Other. Specify _ _ __ _ __ _ __ _ __ __ _
             0    Yes

                                                                                                                        ·--- ----···------- -                     - - -- - - -----'
    Officia l Form 106E/F                                      Sc he du le E/F : Cred itors Who Have Unsecured Claims                                                   page _       of_
                   Case 20-20023              Doc 1        Filed 01/02/20 Entered 01/02/20 12:57:14                                  Desc Main
Debtcr 1                                                    Document     Page 30 Case
                                                                                 of 53number                  (ff known )_ _ _ _ _ _ _ _ _ _ _ _ _ __




                List Others to Be Notified About a Debt That You Already Listed


s. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list th e original creditor in Parts 1 or
   2, then list the collection agency here . Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
   additio nal cred itors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?


                            Al~
      Name

                                                                       Line        of (Check one) :    D    Part 1: Creditors with Priority Unsecured Claims
      Number
                        '"'1 ' ;                                                                       D    Part 2: Creditors with Nonpriority Unsecured Claims

                                                                       Last 4 digits of account number _ _ _ _



                                                                        On which entry in Part 1 or Part 2 did you list the original cred itor?
      Name

                                                                        Line        of (Check one) :   D    Part 1: Creditors with Priority Unsecured Claims
      Number            Street
                                                                                                       D    Part 2: Creditors with Nonpriority Unsecured
                                                                        Claims

                                                                        Last 4 digits of account number _ _ _ _
      City                                    Stale       ZIP Code


                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                        Line        of (Check one) :   D    Part 1: Creditors with Priority Unsecured Claims
      Number            Street                                                                         D    Part 2: Creditors with Nonpriority Unsecured
                                                                        Claims

                                                                        Last 4 digits of account number _ _ _ _
    -~·qty ____ ____   - ·-·-··~-=~--•·-·~---Slate    ~ ~z1e code_--·~~-~--~~-.-·.,· - - - - ~- =~---            ___ · -~- -~ ----..--~=-·.      .    --='"~--·.
                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                        Line        of (Check one) :   D    Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                         D    Part 2: Creditors with Nonpriority Unsecured
                                                                        Claims

                                                                        Last 4 digits of account number _ _ _ _
       City                                                ZIP Code


                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                        Line        of (Check one) :   D    Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                         -•   Part 2: Creditors with Nonpriority Unsecured
                                                                        Claims

                                                                        Last 4 digits of account number _ _ _ _
       City                                   Stale        ZIP Code

                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                        Line        of (Check one):    D    Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                         D    Part 2: Creditors with Nonpriority Unsecured
                                                                        Claims

                                                                        Last 4 digits of account number _ _ _ _
       City                                   Slate        ZIP Code


                                                                        On which entry in Part 1 or Part 2 did you list the ·original creditor?
       Name



       Number




       City
                         Street

                                    Kl\      pr
                                              Stale        ZIP Code
                                                                        Line


                                                                        Claims
                                                                                    of (Check one) :   0 Part 1: Creditors with Priority Unsecured Claims
                                                                                                       0 Part 2: Creditors with Nonpriority Unsecured


                                                                        Last 4 dig its of account number _ _ _ _
                                                                                                                                                                        i
                                                                                                                                                                        i
                                                                                                                                                                        i
                             - - - - --------c------·-··------·----·- - - - - - - -                                                           ------- ---·-.-. ---------~

Official Form 106E/F_                                 Schedule E/F: Creditors Who Have Unsecured Claims                                               page_of_
    Debtor 1       J~
                   ~
                       Case 20-20023
                             - •    Middle K~me
                                                           Doc 1              Filed 01/02/20 Entered 01/02/20 12:57:14
                                                                               Document     Page 31Case
                                                                                                    of number
                                                                                                        53 (if
                                                                                                                                                                                  Desc Main
                                                                                                                                                       known), _ _ _ _ _ _ _ _ _ _ _ _ _ __




               Add the Amounts for Each Type of Unsecured Claim



    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159 .
       Add the amounts for each type of unsecured claim .




                                                                                                                           Total claim


    Total claims       6a. Domestic support obligations                                                         6a.
                                                                                                                            $
    from Part 1
                       6b . Taxes and certain other debts you owe the
                            government                                                                          6b.         $


                       6c. Claims for death or persona l injury while you were
                           intoxicated                                                                          6c.
                                                                                                                            $

                       6d . Other. Add all other priority unsecured claims .
                            Write that amount here .                                                            6d.
                                                                                                                        + $




                       6e . Tota l. Add lines 6a through 6d.                                                    6e.
                                                                                                                            $




                                                                                                                           Total claim


    Total claims 6f. Student loans
    from Part 2
                       6g. Obligations arising out of a separation agreement
                                                                                                                6f.
                                                                                                                             $        W11 ~
                           or divo rce that you did not report as priority
                           claims                                                                               6g.          $

                       6h . Debts to pension or profit-sharing plans, and other
                            sim ilar debts                                                                      6h.         $


                       6i. Other. Add all other nonpriority unsecured claims .
                           Write that amount here.                                                              6i.     +$            ez·
                       6j. Total. Add lines 6f through 6i.                                                      6j .
                                                                                                                             $
                                                                                                                                     &q900
l

! J. • - - - ~ • - - •• - - - - - -•- -   --'-•---.. -·.,.. , ,,,_ .,,_ •- •- - - - -- • -· - · -•---••-- - - - - -----•• - -•- - - - - -   - - - - - - - • - • - - •- - - - ••- - - • •--··---·· • ,_._ •·-   •--•




    Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                                              page_ of_.
                                       Case 20-20023                                                             Doc 1                          Filed 01/02/20 Entered 01/02/20 12:57:14                                                                                                                                                   Desc Main
                                                                                                                                                 Document     Page 32 of 53
    Fill in this information to identify your case:

     Debtor
                                          Rr..t Naml!                                                      Middle Name                                                  Last Name


     Debtor 2
     (Spouse If fi ling)                  First Name                                                       Middle Name                                                 LastNaml!


     United States Bankruptcy Court for the : _ _ _ _ _ District of _ _ _ __

     Case number
     (If known)                                                                                                                                                                                                                                                                                                                                0       Check if this is an
                                                                                                                                                                                                                                                                                                                                                       ame nded fi ling


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                                                                                                                                                                                                                              12/15

Be as complete and accurate as possibl e. If two married people are filing together, both are equally responsible for supplying correct
information . If more space is needed, co py the additiona l page, fill it out, number the entries, and attach it to th is page. On the top of an y
additional pages, write your name and cas e number (if known ).


    1. Do                v/4 have an y execut ory contracts or unexpired leases ?
                 El'No . Check this box and file this form with the court with your other sched ul es . You have nothing else to report on this form .
                 0        Yes . Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

    2. List se paratel y each person or com pan y with whom you have th e contract or lease. Then state wha t each contract or lease is for (for
       example, rent, ve hicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases .



                 Person or company with whom you have th e contract or lease                                                                                                                                                             State what the contract or lease is for




                  Name


                  Number                        Street                                 -
                                                                                        JV/                  I

                  City                                                                           State                 ZIP Code
; ..- . ~-=·-"--~---=~-----~~-- -·-:..:,;,:-~..-.....--                                                                                            -··- ·- - ·------------------------------ - - - - - - -- ---------=--=·                                                                                                                                    ·--=--=-=--=-=.....:---=-='=--=-=-


~       J         -    - - - - --                             - - - -- -- -- - -- - - - - - - - --
                  Name


                  Number                        Street


!r-- City       ·· • -.,.=:,a::::,::H;;;.,._=.,:-·•·•·,:.~:-•·•
                                                                                                 State                 ZIP Code
                                                                  ••==· ·•· ···-· -,:=.:,::a=a.=,;,:: ,;,, .,r.:..;;:.,::"'"°"• ·'".::.;;;::.-.-,.:-=. •=~::-.;::..:===:z:• - ~ ,   -~ ~.::.• .;.:r.~,;.:.,-,·••1.:0."C:':""'-';.:.-::-_.d• ~ ~:,=..,••··-.;=:,.:...=,.""-=::: ..::::..:=:-....:.::!.:a."'='·· :.,-.:=-.a:.:.=-=-:..-,.--::¼   c=.
                                                                                                                                                                                                                                                                                                                                                 .:....----~1. .....:-.-...=.::=....:s=::.-=:..:.--:: •..;::.-----:,:.
        1

 /2.3!
r- . J
                  Name


                  Number                        Street


:
~
                  City                                                 State            ZIP Code
                   . ~ .,............,..,,._,......,.,..,....,~~-:>o:"'""• ...,..--·n.·r:,·~r--::::-... ,._,....,:,                                      · • " ' w r-<,;_~.--~,...,._,.                             ,..,,,,..,.,.,,.;.-,o'. ~ ~ • = - - : . .    .w- -.;                        ,...,,..,-... ·-    ,,,..,.........-.~.:.--=:-_...,,._,..•~~,.....,...,.,..G ~
•           I

!J- ·41-·
    2
                  Name

I
                   Number                       Street




                   Name


                   Num ber                       Street


                   City                                                                          State                  ZIP Code


    Official Form 106G                                                                                        Schedu le G: Exec utory Contra cts and Unex pired Leases                                                                                                                                                                                        page 1 of _ _
                                                   Case 20-20023                                                                                         Doc 1                                          Filed 01/02/20 Entered 01/02/20 12:57:14                                                                                                                                                                                                                                Desc Main
                                                                              C                                                                                                                          Document     Page 33 of 53
 Debtor 1                                                                                                                                                                                                                                                                                                                                        Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                      First Name                                        Middle Mame                                                         Last Name




·-                                                Additional Page if You Have More Contracts or Leases

                          Person or company with whom you have the contract or lease                                                                                                                                                                                                                                                 What the contract or lease is for



                          Name


                          Number                                    Street
                                                                                                                                          ) \/ I
                                                                                                                                                 A! In;
                          City                                                                                                         ~ tale                           ZIP Code
 I f ·--·-·'""·. -'--~-- . ,.--=--=~·-"'--'--- _____,.~..·..,.•,.=·-"' -...,,.._=,('_""---·"'- - -""'•- --•-· __;:.,. __ ,_.___ ,....""""''" .....,=--·,,,,... --.,~,-_____,,--::;,,,,._.,,,._,:.,,,==::::· ...... -.., .•,.,...,,.,,, __.,::,.,,x.~.,=
                      ~                                                                                                                                                                                                                                                                                                                                                             ✓•                             .,,:::,,,::,,.:.#..:-........:¥--==--=-=::,•;::.:::,,•..,:::..... .::::::,,,....,,..::.:,., .•,:-: ..... ,,. . .,,,,,,,,:,.., ..=.......,.,,~.:,n.::::r..........,....
                                                                                                                                                                                                                                                                                                                                                                                         __ ;:-_,_..,.,..._;........




 t=
                          Name


                          Number                                    Street


                          City                                                                                                          State                           ZIP Code

 i2 1=                                                                      ..                                                                                                                                                                                                     .                            ~                        .                                                                                                                                       =
 ~
                          Name


                          Number                                    Street


                          City                                                                                                          State                           ZIP Code
 i               r-:....l&~<J..::.,..:=,..-.· . ..,,.;..,..;,., ... :,'-"'-'.. ~-----.,.. ... ,_ ..... _.._ .. ___~ - ~ - -- ~ ----~ - -                                                                            ,a.:.:..:..--....>(,.:, •   ' J,,:.W,~✓,;......::.:,-..:;.....--~                            ..          ~        ......, - ~ - - - " - ' · ' - " · "                   ---'--""                   ••   •   ..................,;,,L.;,,   ._         •   ~--- ✓ -~-----*                                       ._. . . _._,~                             <..""-"'"

 12.J
 L__j

                          Name


                          Number                                    Street


                          City                                                                                                           State                          ZIP Code
 j
 : I-~~-=~~~-----~-~--~~,~---=·--~=~"-                                                                                                                                                                =-.                            -=-•-- ·- - ..                              >-• - · · · · · · - · - - ··-                                                                     ·--=-                                                 =-~-"~--~-=                                                                           . -~"
 !2._J
 _
 ,_ :
                          Name


                          Number                                     Street


                          City                                                                                                           State                          ZIP Code
 ~,.......,,""'--------;,;•-- : ..... ~,,_..__,..,......,____                                                                 ..,...                       """""''',........"p         _-,-..4-•,.,,.•, . .-, .. -- - ~ ...... ~ ....                   -,...,.,..,,,.,--=-- =r.-,.,,,._.,.._...,.                                            ··---~.,,.-=. .,. . . , . ,. . . .,., .~,. ., ~..,,,                                                    . ........-_.,.., ., .            ✓,. - --- .,.~ . -.,,,,.,.~                                     ··=--· -                 ~-
 !
 j2-...J
                 I
 ;- -            '
 ;                        Name


                          Number                                     Street


 ,                        City                                                                                                           State                           ZIP Code

 ~:.                                                                 s~,, -                                                   -==                                                                              -=~=--=                                                   = ~ • ~ = =·= ~ ~ - - ~                                                                                                                                                          -=                     ~==---~~=~=~=-•




 I                        City                                                                                                           State                           ZIP Code
 !                !                                                                   .                                                                                                                                                                                  .·                                            =                                    .                                                                                             .                                                ~


  u                       Name


                          Number                                      Str~et


  .                       City                                                                                                            State                          ZIP Code
     ·-, ..::.....,,....:~,a...::=·~-:..-::,.:.._._:..~=- -=::.=..,.-.:-....,_,,-..;:--"· :..:....,>....:'...: =-.:'-'....:.:~.:..-:,·· . .:......,:...:~== ..-.... '·'="-'- .. '-"":::.. »ta:..,,:: ,,..,_,, :..-,.,=·-,:..·.··:::.,.;-,r. :..- r,_-,,"""---"'::....."": .,.,,.,._~:::-..:a:...:::="'.,_, .,,.,,:;-.,:..-.,½·1,, .. :...::: . ~ ,:..,.....::.::~:..:...,:::.:,~· ·;;.:-.._., . ~- ·, ·.:..:::•.~c.,.:;.,::~·:..:..t..::::;;;..•·• ...::::.- . :..•,~,:m...:....:·•·""-'"· ::-: ,::::,-..;:::..:.. ..:: .. -:::..: •. a,:..,::,,•A·.::· ·· ....,_.~-.:.:· .:.:::..-:::




Official Form 106G                                                                                                                                          Schedul e G: Executory Contracts and Unexpired Leas es                                                                                                                                                                                                                                                                                                page_of_
                    Case 20-20023                            Doc 1                 Filed 01/02/20 Entered 01/02/20 12:57:14                                         Desc Main
                                                                                    Document     Page 34 of 53
 Fill in this information to identify your case:

 Debtor 1
                        Flfst Name                        Middll!: Na me                   Last Name

 Debtor 2
 (Spouse, if filing) F,st Name                            Mlddle Name                      Last Name


 United States Banknuptcy Court for the: _ _ _ _ _ District of _ _ _ __

 Case number
  (If known)
                                                                                                                                                                       D   Check if this is an
                                                                                                                                                                           _amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                           12/15
Codebtors are people or entities who are also liable for any debts you may have. )3e as complete and accurate as possible. If two married people
are filing .together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries i n the box es on the left. Attach the Add itional Page to this page. On the top of any Additional Pages , write your name and
case number (if known). Answer every question .
                                                                                            ---~------- ---------------------··-,
 1. ~ have any codebtors? (If you are filing a joint case , do not list either spouse as a codebtor. )



      0    Yes
 2. Within th e last 8 years , have you lived in a community property state or territory? (Community property states and territories include
     _Arizyf,a, California, Idaho, Louisiana, Nevada, New Mexico , Puerto Rico, Texas, Wash ington, and Wsconsi n.)

     U No. Go to line                3.
      0    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

           0       No
           0     Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person .



                   Name of yoLK spouse, former spouse, or legal equivalent



                   Number                 Street



                   City                                                    State                          ZIP Code


 3. In Column   1, list al l of your codebtors. Do not include your spouse as a codebtor if your spouse is fil ing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 1060), Schedule EIF (Official Form 1 0GEIF), or Schedule G (Official Form 1 OGG). Use Schedule D,
      Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                                     Column 2: The creditor to whom you owe the debt

                                                                                                                                     Check all schedules that apply:


                                                                                                                                      0 Schedule D, line _ __
          Name
                                                                                                                                      D Schedule E/F, iine _ __
          Number               Street                                                                                                 D Schedule G, line _ __
          Ci                                                                                                ZIP Code _ _ _ _ _ _ _ __                _   _ _ __ _ _ _ _ _ _ _ _ _ _ _ _,



                                                                                                                                      0 Schedule D, line _ __
          Name
                                                                                                                                      D Schedule E/F , line _ __
          Number               Street                                                                                                 D    Schedule G, line _ __

                                                                               Sla_te   _ _ _ _ _ __ _ _ ZIP_Cod_e _ _ _ _ _ __ __ __ __ _ _ _ _ _ _ __ _ __                                     )

1331      Cicy -
          ~
          N-am
             _e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                           0 Schedule D, line _ __
                                                                                                                                      D    Schedule E/F, line _ __
          Number               Street                                                                                                 D    Schedule G, line _ __

      ___City ______ ··----- -        ·-- - - - - - · - - · - · - - - - - · -..-·-·- State __.. _________ ___ ., _______ _ . ZIP_Code _ _ _ __ __ _ _ _ __

                                                                                                                                  - - - - - - - - -------------·- ..-·--·-------·- \
Official Form 106H                                                                      Schedule H: Your Cod ebtors                                                          page 1 of _
                    Case 20-20023                  Doc 1           Filed 01/02/20 Entered 01/02/20 12:57:14                                         Desc Main
                                                                    Document     Page 35 of 53
 Debtor 1                                                                                                 Case number   (ff known) _ _ _ _ _ _ _ _ __ __ _ _ __




                   Additional Page to List More Codebtors


         Column 1: Your codebtor                                                                                Column 2: The creditor to whom you owe the debt

                                                                                                                 Check all schedules that apply:
[]
         Name



         Number        Street
                                     Al
                                    IV         ,W
                                               I
                                                                                                                 0 Schedule D, line _ __
                                                                                                                 0 Schedule EJF, line _ __
                                                                                                                 0 Schedule G, line _ __

         City                                             Stale                          ZIP Code                                                                              .,;


EJ       Name
                                                                                                                 0 Schedule D, line _ __
                                                                                                                 0 Schedule E/F, line _ __
         Number        Street                                                                                    0 Schedule G, line _ __

[l_i:ity_____________                    _   _____ _ Stale - ····- - - - · -···· ·- ----· _ _ZIP_C_o_d_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ····------- ----- ·-· - - -- · - -·-- -'.


~        Name
                                                                                                                 0 Schedule D, line _ __
                                                                                                                 0 Schedule E/F , line
          Number       Street                                                                                    0 Schedule G, line _ __



g---·
 ·
         City


         ,.-,
                                                          Stale


          N-am_e_ _ __ _ _ _ _ __ _ _ __ _ _ _ _ _ __ _ _ _ __ _ _ _ _ __ _
                                                                                         ZIP Code



                                                                                                                  0 Schedule D, line _ __
                                                                                                                                                         ···-- · - - ·- ----     ~




                                                                                                                  0 Schedule E/F, line _ __
          Number       Street                                                                                     0 Schedule G, line _ __

          City                                            Stale                          ZIP Code



          Name
                                                                                                                  0 Schedule D, line ___
                                                                                                                                                                                 !!

 ~
          Number       Street



                 - - - - - -_ ,._ _ _ ___ _ _ _ ___ Seate _____ ______._____ ,           ZIPCode _
                                                                                                                  ~ : ~: ~: :~;~:e____
                                                                                                                                     -_==__-_·------- ______j
                                                                                                                  0 Schedule D, line _ __
          Name
                                                                                                                  0 Schedule E/F, line ___·
          Number       Street                                                                                     0 Schedule G, line _ __

          City                                            Slate                          ZJP Code
                                                                    -- - - - -·
 Ll       Name
                                                                                                                  0   Schedule D, lihe _ _ _
                                                                                                                  0   Schedule E/F, line ___

          Number        Street                                                                                    0   Schedule G, line ___


          Ci                                              State                _ _ __ _ ZIP Code
                                      ---------·--·
 LJ
 l
          Name
                                                                                                                  0   Schedule D, line _ __
                                                                                                                  0
 I   I
          Number        Street                                                                                    0
                                                                                                                      Schedul e E/F, line _ _
                                                                                                                      Sche dule G, line _ __
                                                                                                                                             ._

 i
          City                                             State                          Zl.P Code




Official Form 106H                                                  Sche dule H: Your Cod ebtors                                                             page _     of _
                   Case 20-20023              Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14                                               Desc Main
                                                             Document     Page 36 of 53

  Fill in this information to identify your case:


  Debtor 1
                      Fnt Name               Middle Name              List Name

  Debtor 2
  (Spouse , ~ filing) First Name             Middle Name              Last Name


  United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __

  Case number                                                                                                   Check if th is is:
   (If known)
                                                                                                                0   An amended fil ing
                                                                                                                0   A suppleme nt showi ng postpetition ch apter 13
                                                                                                                    income as of the fol lowing date:
Official Form 1061                                                                                                  MM / DD / YYYY

Schedule I: Your Income                                                                                                                                             12/15

Be as comp lete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supply ing correct information . If you are married and not filing jointly, and your spouse is living with you , include information about your spouse .
If you are separated and your spouse is not filing with you , do not include info rmation about y our sp ouse. If more space is needed , attach a
separate sheet to th is form. On the top of an y additional pages, write your name and case number (if known) . Answer every question.


•,,,                Describe Employment


I 1.   Fi ll in your emp loyment
       information.                                                         Debtor 1                                               Debtor 2 or non-fil i ng spouse

       If you have more than one job,
       attach a separate page with
       information about additional        Employment status            ~         mployed                                          0      Employed
       empl oyers .                                                    - -ot employed                                              0      Not employed

       Include part-time , seasonal . or
       self-employed work.
                                           Occupation
       Occupation may include student
       or homemaker, if it applies .
                                           Emplo yer's name


                                           Employer's address
                                                                        45DI Vuinu 12d-
                                                                         Number      Street                                    Number         Street




                                                                                                                               City                      State   ZIP Code

                                           How long employed there?



•#fM                 Give Details About Monthly Income

       Estimate monthly income as of the date y ou file this form . If you have nothing to report for any line , write $0 in the space. Include your non-fi ling
       spouse unless you are separated.                                                                ·
       If you or your non-filing spouse have more than one employer, combine the inform ation for all employers fo r th at person on the lines
       below. If you need more space, attach a separate sheet to this form .

                                                                                                            For Debtor 1        For Debtor 2 or
                                                                                                                                non-filing s_pouse
   2. List mon thly gross wages , salary, and commissions (before all payroll
      deductions). If not paid monthly, calculate what the monthly wage would be.              2.
                                                                                                                      .e
                                                                                                        $    ~QO 'l,                  $

   3. Estimate and list monthly overtime pay.                                                 . 3. + $
                                                                                                                ct-            + $


   4. Cal c ulate gross income. Add line 2 + line 3.                                           4.                                     $
                                                                                                    I   $~                 I
                                                                                                                               I
 Official Form 1061                                                 Sch edule I: Your Inco me                                                                    page 1
                 Case 20-20023                      Doc 1                 Filed 01/02/20 Entered 01/02/20 12:57:14                                                  Desc Main
                                                                           Document     Page 37 of 53
Debtor 1                                                                                                                           Case number (ifknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name                 l•stName



                                                                                                                               For Debtor 1           For Debtor 2 or
                                                                                                                                                      non-filing spouse

   Copy line 4 here ..... .            ......................... ..................... .... ...................-... •   4.     $_ _ _ __                $ _ _ _ _ __


s. List all   payroll deductions :

    5a. Tax, Medicare, and Social Security deductions                                                                   5a.    $
                                                                                                                                    LtjJJ_ ¢:.          $
    5b. Mandatory contributions for retirement plans                                                                    5b.    $
                                                                                                                                            ~           $
    Sc. Voluntary contributions for retirement plans
    5d. Required repayments of retirement fund loans
                                                                                                                        5c.
                                                                                                                        5d.
                                                                                                                               $
                                                                                                                               $
                                                                                                                                        g
                                                                                                                                        I
                                                                                                                                                        $
                                                                                                                                                        $
    5e. Insurance                                                                                                       5e.
                                                                                                                                    fr
                                                                                                                               $                        $
    5f. Domestic support obligations                                                                                    5f.    $                        $
                                                                                                                                    I

    5g . Union dues                                                                                                     5g .                            $
                                                                                                                             $~
    5h. Other deductions . Specify:                                                                                     5h. +$                     + $

 6. Add the payroll deductions . Add lines 5a + 5b +Sc+ 5d + 5e +51 + 5g + 5h .                                         6.     $    ,L<fo~              $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4 .                                                7.     $
                                                                                                                                        flt~~-          $


 8. List all other income regularly received:

     8a. Net income from rental property and from operating a business,
                                                                                                                                   1:Z
         profession, or farm




                                                                                                                               :-M
           Attach a stat,mect fo, each pcoperty aod bost~ss sh" N .ss ( { }
           receipts , ordinary and necessary business expenses , and                           et tal
                                                                                                                                                        $
           monthly net income.                                                                                          Ba.
     Bb. Interest and dividends                                                                                         Bb.                             $
     Bc. Family support payments that you , a non-filing spo se, or a dependent
         regularly receive
           Include alimony , spousal support, child support, maintenance, divorce
                                                                                                                                                        $
           settlement, and property settlement.                                                                         Bc .   $~

     Bd. Unemployment compensation                                                                                      Bd .   $                        $
     Be . Social Security                                                                                               Be .   $                        $
     Bf. Other government assistance that you regularly receive
         Include cash assi stance and the value (if known) of any non-cash assistance
         that you receive , such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies .
         Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Bf.                                                                                       $

     Bg . Pension or retirement income                                                                                  Bg.                             $

     Bh. Other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                   +$

  9. Add all other i ncome . Add lines Ba+ Bb + Bc + Bd +Be+ Bf +Bg + 8h.                                                9.
                                                                                                                                                   I    $
                                                                                                                                                                                 I
 10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse .                                          10.                     +!      $
                                                                                                                                                                                 I= 1$
 11 . State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmanied partner, members of your household . your dependents, your roommates , and other
    friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:---------------------------------                                                                                                                            11 .   +   $ _ _ _ _ __

 12. Add the amount in the last column of line 10 to the amount in line 11 . The result is the combined monthly income.
     Write that am ount on the Summary of Your Assets and Liabilities and Certain Statistical Information. if it applies                                                  12
                                                                                                                                                                                     Combined
                                                                                                                                                                                     monthly income
  13. Do you expect an increase or decrease within the year after you file this form?



      ~ : ; E>plato          I J,(llfft/$_, { /<J,,[5e,                                           (,f~                  {;_ ~ J
Official Form 1061                                                                   S_chedule I: Your Income                                                                            page 2
                     Case 20-20023                   Doc 1          Filed 01/02/20 Entered 01/02/20 12:57:14                                        Desc Main
                                                                     Document     Page 38 of 53

  Fill in this information to identify your case:

   Debtor 1

   Debtor 2
                         First Naml!               Middle Nam!:                Last Nam e                          Check if th is is:     /iiU
   (Spouse, if filing)   First Name                Middle Name                 Las t Name
                                                                                                                   0   An amended fil ing
                                                                                                                   0   A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: _ __ __ District of _ _ _ __
                                                                                                                       expenses as of the foll owi ng date:
   Case number                                                                                                         MM / DD / YYYY
   (If known )




 Official Form 106J
 Schedule J : Your Expenses                                                                                                                                        12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed , attach another sheet to this form. On the top of any add it ional pages, write your name and case number
 (if known ). Answer every question.

                         Describe Your Household

1. I~ t ~     a joint case?

    ~     No. Go to line 2.
    0     Yes. Do es Debtor 2 li ve in a separate h ousehold?

                 0       No
                 0       Yes . Debtor 2 must file Offi ci al Form 106J-2 , Expenses for Separate Household of Debtor 2.

2. Do you ha ve dependents?
                                                 •~
                                                                                            a br(L
                                                                                              Dep endent' s relationship to               Dependent's    Does dependent live
    Do not list Debtor 1 and                     O"Yes . Fill out this information for        Debtor 1 or Debtor 2                        ag e           with yo u?
    Debtor 2.                                      each depecdem ..... ......... . ....... ..
                                                                                                                                                         ~
    Do not state the dependents'
    name s.                                                                                      0115                                     &Y             •   Yes

                                                                                                                                                         0   No
                                                                                                                                                         0   Yes

                                                                                                                                                         0   No
                                                                                                                                                         0   Yes

                                                                                                                                                         0   No
                                                                                                                                                         0   Yes

                                                                                                                                                         0   No
                                                                                                                                                         0   Yes

3 . Do y our expenses include
    expenses of pe ople other than
    yourself and y ou r dependents?

                  Estimate Your Ongoing Monthly Expenses

 Estimate your ex penses as of your ban kruptcy filing date unless you are us ing this form as a supplement in a Chapter 13 case to repo'rt
 expenses as of a date after the bankrupt cy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include ex penses paid for with non-cash government ass istance if you know the valuFJ of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                       Your expenses

  4. The rental or home own ersh ip expenses for your res idence. Include first mortgage payments and
     any rent for the ground or lot.                                                                                                4.

        If not included in line 4:
        4a.

        4b.

        4c.
              Real estate taxes

              Property, homeown ers , or renter's insurance

              Home maintenance, repair, and upkeep expenses
                                                                                                                                    4a.

                                                                                                                                    4b.

                                                                                                                                    4c.
                                                                                                                                            $
                                                                                                                                            $
                                                                                                                                            $    ~
                                                                                                                                                    ft
        4d.   Homeow ner s association or condominium dues                                                                          4d.     $
                                                                                                                                                I&('
                                                                                                                                                I
Official Form 106J                                                    Sch edul e J : Your Ex penses                                                           · page 1
                      Case 20-20023                 Doc 1          Filed 01/02/20 Entered 01/02/20 12:57:14                        Desc Main
                                                                    Document     Page 39 of 53

  Debtor 1      Ja(CG~F,,..tName    M i d ~~                Name
                                                                                                 Geise number (if known )_ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                             Your expenses


                                                                                                                             $
  s. Additional mortgage payments for your residence , such as home equity loans                                  5.


  6.    Utilities :
        sa.     Electricity, heat, natural gas                                                                    6a.        $   ~o rncrrl-hl(ef
        Sb.     Water, sewer, garbage collection                                                                  6b.        $
                                                                                                                                      <;{     d)

        Sc .    Telephone , cell phone , Internet, satellite, and cab le services                                 6c .       $     ~Q        numJA fy-
        6d.     Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                          6d.        $

  7. Food and housekeepi ng supplies                                                                              7.         $

  8.    Childcare and children's education costs                                                                  8.         $    NLA
  9.    Clothing, laund ry, and dry cleaning                                                                      9.         $
                                                                                                                                   51)       03,

10.     Personal care products and services                                                                       10.        $     Sb~
11 .    Medical and dental expenses                                                                               11 .       $

12.     Trans portation . Include gas , maintenance, bus or train fare .
                                                                                                                             $
                                                                                                                                   /Oi)e:;.
        Do not include car payments .                                                                             12.

13.     Entertainment, clubs, recreation, newspapers, magazines, and books                                        13.        $      (2f
14 .    Charitabl e contributions and religious donations                                                         14 .       $
                                                                                                                                   ~
 15.    Insurance.
        Do not include insurance deducted from your pay or included in lines 4 or 20.

        1Sa. Life insurance                                                                                       15a.       $    ~
        1 Sb.   Health insurance                                                                                  15b.       $
        1Sc. Veh icle insurance .                                                                                 15c.       $
        1Sd . Other insurance. Specify:_ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __                                          15d.       $

16.     Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20 .
        Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                    16.       $

 17.    Installment o r lease payments:

        17a. Car payments for Vehicle       1                                                                      17a.      $    ~ti2 e
        17b. ~ar payments for Vehicle _2                                                                           17b.      $

        17c. Other. Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               17c.      $

        17d. Other. Specify:_ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ __                                                17d.      $

· 18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
        your pay on line 5, Schedule I, Your Income (Official Form 1061).                                              18.
                                                                                                                             $

 19.    Other payments you make to support others who do not live with you.
        Specify: _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ __ __ _ __                                                            19.   $

· 20.   Other real prop erty expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

        20a. Mortgages on other property                                                                           20a.      $

        20b. Real estate taxes                                                                                     2Gb .     $

        20c. Property, homeowners, or renter's insurance                                                           20c.      $

        20d . Maintenance, repair, and upkeep expenses                                                             20d .     $

        2oe . Homeowners association or condominium dues                                                           20e .     $
                                                                                                                                  . ...   - . -·


Official Form 106J                                                  Schedule J : Your Expenses                                                     page 2
                     Case 20-20023                  Doc 1           Filed 01/02/20 Entered 01/02/20 12:57:14                           Desc Main
                                                                     Document     Page 40 of 53
 Debtor 1                                                                                        Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    Fir..tName     Middle Nam!          Last Name




21.    Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               21 .   +$ _ _ _ _ _ _ _ __


22.    Calculate your monthly expenses.

       22a . Add lines 4 through 21 .                                                                           22a.       $

       22b . Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                    22b .      $

       22c. Add line 22a and 22b. The result is your montl,ly expenses.                                         22c .      $


                                                                                                                                                        a
                                                                                                                                                      52--
2:; Calculate your monthly net income.

      23a.     Copy line 12 (your combined monthly income) from Schedule I.                                      23a.
                                                                                                                            $      110D
      23b .    Copy your monthly expenses from line 22c above.                                                   23b.    - $

      23c.     Subtract your monthly expenses from your monthly income.
               The result is your r,ionthly net incofTle.                                                        23c.
                                                                                                                               $   ,LS9-~


24. Do you expect an increase or decrease in yo ur expenses w ithi n the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mart age payment to increase or decrease because of a modification to the terms of your mortgage?

             No.
      0      Yes.     Explain here :




                                                                                     - - -- -- - -- - - - -     ------------ - - - -- - . -- . -- -- - - - - -   _!




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 3
                        Case 20-20023                   Doc 1          Filed 01/02/20 Entered 01/02/20 12:57:14                                                        Desc Main
                                                                        Document     Page 41 of 53

  Fill in this information to identify your case:

   Debtor 1
                            Fnt Name                  Middle Nam!!              Last Name

   Debtor 2
   (Spouse ,   ~   filing) Frst Name                  Middle Name               last Name


   United States Bankruptcy Court for the : _ _ _ __ District of _ __ __

   Case number
   (If known )                                                                                                                                                            0     Check if this is an
                                                                                                                                                                                amend ed fili ng




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                                                   04/16

 Be as compl ete an d accurate as possible . If two married people are fi ling together, both are·equally 'responsible for supplying co rrect
 informati on. If more space is needed, attach a separate sheet to th is form . On the top of an y additional pages, write your name and cas e
 number (if kn own ). Answ er every ques_
                                        t ion.


                      Give Details About Your M arital Status and Where You Lived Before


   1. What is your c urre nt marital status ?

        O ~ed
        ld'Not married


   2. During th e last 3 ye ars , have you lived anyw here other than w here you live new?

      '0       N
      ~ s. List all of the places you lived in the last 3 years . Do not include whe re you live now.

                   Debtor 1:                                             Dates Debtor 1     Debtor 2:                                                                              Dates Debtor 2
                                                                         lived there                                                                                               lived the re


                                                                                            0   Same as Debtor 1                                                                 0     Same as Debtor 1


                   ~ q{pQ kJ«i lei
               ""Number                Street
                                                                          -S,'f.'1;,n
                                                                         From / ~
                                                                                                Number   Street
                                                                                                                                                                                       From
                                                                         To (Yl {ifC,                                                                                                  To
                                                                                 't,Ollj
                   IY\im~ his { N ~101
                     City                       /   State   ZIP Code                            City                                     State ZIP Code


                                                                                            0   Same as Debtor 1                                                                 0     Same as Debtor 1


                                                                         From                                                                                                          From
                     Number            Street                                                   Number   Street
                                                                         To                                                                                                            To




                     City                           State   ZIP Code                            City                                     State           ZIP Code


   3. ~ ith i th e last 8 years , did you ever li ve with a spouse or legal equiv alent in a commun ity property state or territory ? (Co mmunity property
      stat and territories include Arizon a, California, Idaho, Louisiana, Nevada, New Mexico , Puerto Rico, Texas , Washington, an_  d Wisconsi n.)
               No
        0      Yes . Make sure you fill out Schedule H: Your Codebtors (Official Form 106 H).


                                                                                                          . • •··· -··-·-- · -·-··--···- -·--·-   -- - . ---------··- ---·- .... . ------- ----- ----
_,•#fj               Explain .the Sources of Your Income

Official Form 107                                       Statement of Financial Affairs for Ind ividuals Filing for Bankruptcy                                                               page 1
                   Case 20-20023                          Doc 1           Filed 01/02/20 Entered 01/02/20 12:57:14                                                                             Desc Main
                                                                           Document     Page 42 of 53

Debtor 1                                                                                                                       Case number (;( known,__ _ _ _ __ _ _ __ _ _ _ __
                  First Name       Middll!: Nam,              last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar y~ars?
     Fil l in the total amount of income you received from all jobs and all businesses, including part-time activities .
     If y      are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
      ;
            No
     D      Yes . Fill in the details .




                                                                     Sources of income              Gross income                                Sources ofincome                               Gross income
                                                                     Check all that apply.          {before deductions and                      Check all that apply.                          (before deductions and
                                                                                                    exclusions)                                                                                exclusions)

             From January 1 of current year until                    •    Wages, commissions.
                                                                          bonuses, tips             $
                                                                                                                                                D      Wages , commissions ,
                                                                                                                                                       bonuses, tips                           $ _ _ _ _ _ _ __
             the date yo u filed for bankruptcy :
                                                                     0    Operating a business                                                  D      Operating a business


             For last calendar year:
                                                                     0    Wages, commissions ,                                                  0      Wages , commissions ,
                                                                          bonuses , tips             $                                                 bonuses, tips                           $ _ _ _ _ _ _ __
             (January 1 to December 31 ,
                                                   yyyy
                                                                     0    Operating a business                                                  0      Operating a business



             Fo r the calendar year befo re that:
                                                                     0    Wages, commissions ,                                                  D      Wages , commissions,
                                                                          bonuses, tips                                                                bonuses, tips
                                                                                                     $                                                                                         $ _ _ _ _ _ __
             (January 1 tc, December 31 ,
                                                   yyyy
                                                                     0    Operating a business                                                  D      Operating a business




 s. Did you rece ive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable . Example s of other income are alimony; child support; Social Security,
     unemployment, and othe r public benefit payments; pensions ; rental income ; interest; dividends; money collected from lawsuits ; royalties ; and
     gambling and lottery winnings . If you are filing a joint case and you have income that you received together , list it only once under Debtor 1.

     List each source and the gross income from each source separately . Do not include income that you listed in line 4.

     0      No
     0      Yes . Fill in the details .



                                                                     Sources of income               Gross income from                             Sources of income                           Gross income from
                                                                     Describe below.                 each source                                   Describe below.                             each source
                                                                                                     {before deductions· and                                                                   (before deductions and
                                                                                                     exclusions)                                                                               exclusions)



              From January 1 of current year until                                                 $ _ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ _ _
              the date you filed for ban kruptcy :
                                                                                                   $_ _ _ _ _ _ _ _ - - - - - - - - - - $________

                                                                                                      _-   -__-_
                                                                                                     . __-__
                                                                                                 -- ~-                                                                                    -_-~ - - - - - - - --
                                                                                                               -_-,_-__- ,-__-.,_-,-..-_- _---- .-,-__-_-_-_-,_-,-. ..-..-_-_-_- _-_- _-_-__

              For last calendar year:                                                             $ _ _ _ _ _ _ _ _ _ - - -- - - - - - - - $_ _ _ _ _ _ __
                                                                                                  $_ _ _ _ _ __                                                                                $ _ _ _ _ _ __
              (January 1 to December 31 , _ _ J
                                                   yyyy
                                                                                                  $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ __ _ _ _ __



              For the calendar year before that:                                                  $_ _ _ _ _ _ __                                                                              $ _ _ _ _ _ _ __

              (January 1 to December 31 , _ _ J                                                   $_ _ _ _ _ __                                                                                $_ __ _ _ __
                                                    yyyy
                                                                                                                                                                                               $ _ _ _ _ _ _ __
                                                                                                  $---~---




Official Form 107                                         Statement of Finan cia l Affairs for Individuals Filing                       for Bankruptcy                                                     page 2
                Case 20-20023                          Doc 1           Filed 01/02/20 Entered 01/02/20 12:57:14                          Desc Main
                                                                        Document     Page 43 of 53
Debtor 1                                                                                                Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name        Middlt Name               Last Name




              List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are e· her Debtor 1's or Debtor 2's debts primarily consumer debts?

               Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer deb ts are defined in 11 U.S.C. § 101 (8) as
               "incurred by an individual primarily for a personal , family, or household purpose ."
               During the 90 da ys before you filed for bankruptcy, did you pa y any creditor a total of $6,425* or more?

               D    r~o . Go to line 7.

               D    Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for dom estic support obligations, such as
                         criild support and alimony. Also, do not include payments to an attorney for this bankruptcy case .
               • Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     0     Yes. Debtor 1 or Debtor 2 or both ha ve primarily consumer debts .
               During the 90 days before you filed for bankruptcy, did you pay any cred itor a total of $600 or more?

               D    No. Go to iine 7.

                D   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations , such as child support and
                         alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                            Dates of     Total amount paid        Amount you still owe   Was this payment for ...
                                                                            payment


                                                                                         $ _ _ _ _ _ __         $_ _ _ _ _ _ _ _
                       Creditor's Name'
                                                                                                                                          0   Mortgage

                                                                                                                                          0   Car

                       NurnbEf    Streel                                                                                                  0   Credit card

                                                                                                                                          0   Loan repayment

                                                                                                                                          0   Suppliers or vendors

                       City                    Slate            ZIP Code
                                                                                                                                          0   Other _ _ _ __




                                                                                         $ _ _ _ _ _ __          $_ _ _ _ _ _ __
                                                                                                                                          0   Mortgage
                       Creditor's Name
                                                                                                                                          0   Car

                       Number     Street
                                                                                                                                          0   Credit card

                                                                                                                                          0   Loan repa yment

                                                                                                                                          0   Suppliers or ven_dors

                                                                                                                                          0   Other _ _ _ __
                       City                    Stale            ZIP Code




                                                                                         $_ _ _ _ _ __           $_ _ _ _ _ _ _ _
                                                                                                                                          0   Mortgage
                       Creditor's Name
                                                                                                                                          0   Car

                        Number    Street
                                                                                                                                          0   Credit card

                                                                                                                                          0   Loan repayment

                                                                                                                                          0   Suppliers or vendors

                                                                                                                                          0   Other _ _ _ __
                        City                   State             ZIP Code




Official Form 107                                      Statemen t of Financial Affairs for Individuals Filing for Bankruptcy                           page 3
                      Case 20-20023                              Doc 1                   Filed 01/02/20 Entered 01/02/20 12:57:14                                     Desc Main
                                                                                          Document     Page 44 of 53

Debtor 1                                                                                                                  Case number   (ff known) _ _ _ __       _   _ __   _     _ _ _ _ __
                      Frst Name           Middle Name                    Last Name




 7. Within 1 year before you fil ed for bankruptcy, did you make a payment on a debt you owed an yone who was an ins ider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securiti es; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C . § 101 . Include payments for domestic support obligations,
    sue as ch ild support and alimony.


       0   Yes . List all payments to an insider.
                                                                                             Dates of   Total amount        Am ou nt you st ill       Reaso n fo r th is payment
                                                                                             payment    paid                owe
                                                                                                                                                  -----·--
                                                                                                                                                  ;        - --·-· . ·-          - ···- -- --

                                                                                                        $ _ _ _ __         $_ _ _ __ _
              Insider' s Name



              Number        Street




              City                                           State       ZIP Code


                                                                                                        $ _ _ __ _         $ _ _ _ _ __
              Insider's Name


              Number        Street




              City                                           State       ZIP Code
                                                                                                                                                  l _ _.- --           -
  B.   Within 1 year before yo u fil ed fo r ban kruptcy, did you make any payments or t ransfer an y pro perty on account of a debt that benefited
       an insider?
       :;::zayments on debts guaranteed or cosigned by an insider.



       0    Yes . List all payments that benefited an insider.
                                                                                             Dates of    Total am o unt     Am ount yo u still        Reaso n for thi s paym ent
                                                                                             paym ent    paid               owe
                                                                                                                                                   Include creditor's name
                                                                                                                                                  ,-----       - - - ···-··- - · -----~---
                                                                                                        $_ _ _ _ _ $_ _ _ __                      1
               Insider's Name



               Number        Street




               City                                           State       ZIP Code

                                                                                                                                       - - - ~ - -- ·· -                                        •
                                                                                                        $_ _ _ _ _          $_ _ _ __
               Insider's Name



               Number        Street




           ..• _City ··- •. .•.•. ,. . •. · - •· .... • •.• ?~a!':..._ .. 2'.1£'..Code



Official Fonm 107                                                 Statement of Financia l Affai rs for Individua ls Filing fo r Bankruptcy                                            page 4
                  Case 20-20023                          Doc 1            Filed 01/02/20 Entered 01/02/20 12:57:14                                          Desc Main
                                                                           Document     Page 45 of 53
Debtor 1                                                                                                                    Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 Flfs t Name            Middle Name           Last Name




                Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy , were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions , divorces , co llection suits , paternity actions, support or custody modifications,




     0     Yes . Fill in the details .
                                                                     Nature of the case                               Court or agency                             Status of the case



            Case title _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                    !court Name
                                                                                                                                                                  D   Pending

                                                                                                                                                                  D   On appeal

                                                                                                                    !Number    Street                             D   Concluded

            Case number
                                                                                                                     City                Stale   ZJP Code




            Case title _ _ _ _ _ _ _ _ _ _ _ __                                                                     !court Name
                                                                                                                                                                  D   Pending

                                                                                                                                                                  D   On appeal

                                                                                                                    !Number    Street                             D   Concluded

            Case number
                                                                                                                                         Slate   ZIP Code


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed , foreclosed , garnished, attached , seized, or levied?
     Chee all that apply and fill in the details below.

                 Go to line 11 .
     0     Yes . Fill in the information below.

                                                                                 Describe the property                                               Date       Value of the property



                                                                                                                                                                $ _ _ _ _ _ __
                  Credito(s Name

                                                                                                                - - -- - - - - -- - --- -- .
                  Number       Street                                            Explain what happened

                                                                                 0    Property was repossessed .
                                                                                 0    Prope rty was foreclosed .
                                                                                 0     Property was garnished .
                  City                                State   ZIP Code           0     Property was attached, seized , or levied.
                 ---·---------
                                                                                 Desc ribe the property                                              Date        Value of the properlj
                                                                             r-·------- · • . --···· --------                                    i
                                                                             !                                                                   I
                                                                                                                                                 j_____          $_ _ _ _ _ _
                  Credito( s Name


                  - - - - - - - - - - - - - -- -- - L . - - - - --- - - - - - - - - -- - - - ~
                  Number       Street
                                                                                 Explain what happened


                                                                                 0     Property was repossessed .
                                                                                 0     Property was foreclosed.

                  City                                State   ZIP Code
                                                                                 0     Property was garnished.
                                                                                 0     Property was attached, seized, or levied .



Official Fonm 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             pages
                    Case 20-20023                     Doc 1             Filed 01/02/20 Entered 01/02/20 12:57:14                                Desc Main
                                                                         Document     Page 46 of 53
Debtor 1                                                                                                   Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name       Middle Name            LastNar.ie




 11 . Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      ~c~ mts or refuse to make a payment because you owed a debt?

     iJ¥ No
     0     Yes. Fill in the details .

                                                                   Describe the action the creditor took                          Date action      Amount
                                                                                                                                  was taken
           -C-re-di-to_r_s_N-am
                              _ e _ _ _ _ _ __ _ _ _ _ - - -..·---·- - - - - - -- - - - - - - - -- -


                                                                                                                                                   $_ _ _ _ _ __
           Number     Street




           City                            State   ZIP Code        Last 4 digits of account number: XXXX- _ _ _ _


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors , a court-appointed receiver, a custodian, or another official?

     0     No
     0     Yes


:•id              List Certain G i fts and Contributions


 13. ~i ~ n 2 years before you filed for bankruptcy, did you give any gifts with a total va lue of more than $600 per person ?

     el" No
     0     Yes. Fill in the details for each gift.


             Gifts with a total value of more than $600            Describe the gifts                                             Dates you gave      Value
             per person                                                                                                           the gifts
                                                                       ·- ·-·------ - - - - - - - - - -

                                                                                                                                                     $_ _ _ _ __
           PE!rson to Whom You Gave: the Gift


                                                                                                                                                     $_ _ _ _ _ _


           Number      Street



           City                            State   ZIP Code


           Person's relationsh ip to you



           Gifts with a total value of more than $600              Describe the gifts                                             Dates you gave     Value
           per person                                                                                                             the gifts



                                                                                                                                                     $_ _ _ _ __
           Person to Whom You Gave the Gif\


                                                                                                                                                     $_ _ _ _ _ _



           Number      Street



           City                            State   ZIP Code


           Person's r~lationship to you _ _ _ _ __
                                                                                                      - - - ----------------- i

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
                    Case 20-20023                       Doc 1                Filed 01/02/20 Entered 01/02/20 12:57:14                                               Desc Main
                                                                              Document     Page 47 of 53

Debtor 1                                                                                                               Case number    (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Nam!!                 Last Name




            Gifts or contributions to charities                          Describe what you contributed                                               Date you          Value
            that total more than $ 600                                                                                                               contributed
                                                                     ----------------
                                                                     !


                                                                                                                                                                       $_ _ _ _ _ _
           Charity's Name

                                                                                                                                                                       $_ _ _ _ _ _



           Number       Street




           City            State     ZIP Code
                                                                     L




·u,1                List Certain Lo sses


 15. Within 1 year before you filed for bankruptcy or since you fi led for bankruptcy, did you lose anything because of theft, fire, other
     dis7 er, or gambling?

     CJ No
     0     Yes. Fill in the details.

             Describe the property you lost and                           Describe any insurance coverage for the loss                               Date of your      Value of property
             how the loss occurred                                                                                                                   los s             lost
                                                                          Include the amount that insurance has paid . List pending insura nce
                                                                          claims on line 33 of Schedule AIB: Property.       ·
           - ·------·-------------- - ~ - - - - - -                                                                                              T
                                                                                                                                                 !

                                                                                                                                                                        $_ _ _ _ __


           L _ _ . - - - - - - -- - - - - -·- - - -- -- - - - -

                  List Certain P ayments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     z a n y attorneys , bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.


     0     Yes. Fill in the details .

                                                                          Description and value of any property transferred                          Date payment or   Amount of payment
                                                                                                                                                     transfer was
                                                                                                                                                     made
             Person Who Was Paid                                         , - - - - - - -- ---- - - - -- - - - -- - -

             Number        Street                                                                                                                                      $_ _ _ _ __


                                                                                                                                                                       $ _ _ _ _ __

             City                         Slate       ZJP Code



             Email or website address


             Person Who Made lhe Paymen~       ~   Not You



Official Forrn 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 7
                    Case 20-20023                           Doc 1           Filed 01/02/20 Entered 01/02/20 12:57:14                                   Desc Main
                                                                             Document     Page 48 of 53

Debtor 1                                                                                                          Case number   (ifknow,,)c.._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name                 last Name




                                                                        Description and value of any property transferred                 Date payment or       Amount.of
                                                                                                                                          transfer was made     payment


            Person Who Was Paid
                                                                                                                                                               $ _ _ _ _ __

            Number        Street
                                                                                                                                                               $ _ _ _ _ __



            City                         State       ZIP Code




            Email or website address



            Person Who Made the Paymen~      ~    Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do /at include any payment or transfer that you listed on line 16.

    ~      No
     0     Yes. Fill in the details.

                                                                        Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                         transfer was
                                                                                                                                         made
            Person Who Was Paid

                                                                                                                                                               $ _ _ _ _ __
            Number         Street


                                                                                                                                                               $ _ _ _ _ __

             City                        State       ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise tranafer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
        I i1e both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     ,    ot include gifts and transfers that you have already listed on this statement.
     ~     No
     0     Yes. Fill in the details.

                                                                        Description and value of property         Describe any property or·payments received      Date transfer
                                                                        transferred                               or debts paid in exchange                       was made

            Person Who Received Transfer



            Number         Street




            City                         State       ZIP Code


            Person's relationship to you _ _ _ _ __



            Person Who Received Transfer



            Number         Street




            City                         State       ZJP Code

             Pe rson's relationship to you _ _ _ _ __


Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
                    Case 20-20023                     Doc 1               Filed 01/02/20 Entered 01/02/20 12:57:14                                    Desc Main
                                                                           Document     Page 49 of 53

Debtor 1                                                                                                         Case number (if known.,_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Na me              Lui Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

    i1"No
     D     Yes. Fill in the details .

                                                                     Description and value of tlJ.e property transferred                                         Date transfer
                                                                                                                                                                 was made



           Name of trust




                                                                                                 - -- - - -- - - - - ----- - ----- --- ---

                List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20 . Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved , or transferred?
     Include checking , sa vings , money market, or other financial accounts ; certificates of deposit; shares in banks , credit unions,
             ge houses , pension funds , cooperatives , associations, and other financial institutions.

           No
     D     Yes . Fill in the details .

                                                                         Last 4 digits of account number   Type of account or
                                                                                                           instrument
                                                                                                                                     Date account was
                                                                                                                                     closed, sold , moved ,
                                                                                                                                                              Last balance before
                                                                                                                                                              closing or transfer
                                                                                                                                                                                    .l
                                                                                                                                                                                    j
                                                                                                                                     or transferred
                                                                                                                                                                                    i

            Name of Financial Institution
                                                                         XXXX-_                            D Checking                                         $_ _ _ _ _

            Number         Street
                                                                                                           0 Savings
                                                                                                           D Money market
                                                                                                           D Brokerage
            City                         State     ZIP Code
                                                                                                           D Other~~-~

                                                                         XXXX-_                            D Checking                                         $_ _ _ __
            Name of Financial Institution
                                                                                                           D Savings
             Number        Street                                                                          D Money market
                                                                                                           D Brokerage
                                                                                                           D other_ _ __
             City                         State    ZIP Code


  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
                ties , cash, or other valuables?


     D     Yes. Fill in the details.
                                                                         Who else had access to it?                    Describe the contents                         Do you still
                                                                                                                                                                     have it?

                                                                                                                                                                     D   No
             Name of Financial Institution                           Name
                                                                                                                                                                     D   Yes


             Number        Street                                    Number      Street



                                                                     City          State    · z1p Code

             City                         State    ZIP Code



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
                                Case 20-20023                      Doc 1               Filed 01/02/20 Entered 01/02/20 12:57:14                                        Desc Main
                                                                                        Document     Page 50 of 53

 Debtor 1                                                                                                                              Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                First Nam~      Middle Name               Last Name




    22. ~v~ ou stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
             C!fNo
             D      Yes . Fill in the details .
                                                                                 Who else has or had access to it?                         Describe the contents                     Do you still
                                                                                                                                                                                     have it?

                                                                                                                                                                                      0   No
                        Name of Storage Facility                                 Name
                                                                                                                                                                                      D   Yes

                        Number        Street                                     Number         Street



                                                                                 City State ZIP Code
!
I'--         __ ___ ___Cci_t\'. _                    Stat_e__ :z.1~_ ,<?_od_~--- _________ .     ___________ ,_____ _ _



                                    Identify Property You Hold or Control for Someone Else

                          u hold or control any property that someone else owns? Include any property you borrowed from , are storing for,



               D      Yes. Fill in the details.
                                                                                 Where is the property?                                    Describe the property                  Value



                        Owner's Name
                                                                               _ _I:-                                                                                             $_ _ __

                                                                                Number     Street
                         Number        Street




                                                                               City                               State     ZIP Code
                         City                        State     ZIP Code


                                    Give Details About Environmental Information

                     e of Part 10, the following definitions apply :
       For the purpos_
       l!l     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
               hazardous or toxic substances, wastes , or material into the air, land, soil, surface water, groundwater, or other medium,
               including statutes or regulations controlling the cleanup of these substances, wastes, or material.

       s       Site means any location , facility, or property as defined under any environmental law, whether you now own, operate, or
               utilize it or used to own, operate, or utilize it, including disposal sites.

       ii      Hazardous material means anything an environmental law defines as a hazardous waste , hazardous substance, toxic
               substance, hazardous material, pollutant, contaminant, or similar term .

       Report all notices, releases , and proceedings that you know about, regardless of when they occurred.

       24 . Has 7               governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

               ~         o                                                                                                                                                   -
               D      Yes. Fil_l in _the details.
                                                                                 Governmental unit                              Environmental law, if you know it                Date of notice




                       Name of site                                             Governmental unit


                       Number        Street                                     Number         Street


                                                                                City                     State   ZIP Code



                      City                          State     ZIP Code




 Official Form 107                                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 1O
                   Case 20-20023                                  Doc 1                     Filed 01/02/20 Entered 01/02/20 12:57:14                                               Desc Main
           •                                                                                 Document     Page 51 of 53

Debtor 1                                                                                                                                     Case number   (If known ). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   FntName                Middle Nam!!                    Last Name




 25. Hav        ou notified any governmental unit of any release of hazardous material?

     ~     No
     D     Yes. Fill in the details .
                                                                                     Governmental unit                                  Environmental law , if you know it                    Date of notice




            Name of site                                                             Governmental unit


            Number        Street                                                     Number     Street



                                                                                     City                    State    ZIP Code


            City                                 State       21P Code


                ou been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders .


     D     Yes . Fill in the details.
                                                                                                                                                                                               Status of the
                                                                                       Court or agency                                       Nature of the case
                                                                                                                                                                                               case

           Case title _ _ _ _ _ _ _ _ _ _ _ __
                                                                                       Court Name
                                                                                                                                                                                               D   Pending

                                                                                                                                                                                               D   On appeal

                                                                                       Number     Street                                                                                       D   Concluded


           Case number                                                                 City                          State   ZIP Code



                     Give Details About Your Business or Connections to Any Business

 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           D     A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           D     A member of a limited liability company (LLC) or limited liability partnership (LLP)
           D     A partner in a partnership
           D    An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

           No . None of the above applies. Go to Part 12.
     D     Yes . Check all that apply above and fill in the details below for each business.
                                                                                       Describe the nature of the business                                  Employer Identification number
                                                                                                                                                            Do not include Social Security number orrnN.
             Business Name


                                                                                                                                                             EIN :
             Number        Street
                                                                                     I___ _
                                                                                        Name of accountant or bookkeeper                                     Dates business existed·




            .' !> • .•. ··· - _ _ . '""-· neco.,_ .                              C _________________].,_F_ ~~~------~~-_._________·-
                                                                                        Describe the nature of the business                                  Employer Identification number
                                                                                                                                                             Do not include Social Security ·number or ITIN.
             Business Name


                                                                                                                                                             EIN:
             Number         Street                                                   . ··-- - ·- -·--    .   - -- - -
                                                                                        Name of accountant or bookkeeper                                     Dates business existed




           - -~--~-


Official Form 107
                 i --- --- -- -
                              ------ - --- --- - _--S-ta-te--Z-I_P_C_o_d_e___ _- _   C ________________ ,_]
                                                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                                             Fcom . _ . . . ... To

                                                                                                                                                                                                   page 11
                       Case 20-20023                 Doc 1        Filed 01/02/20 Entered 01/02/20 12:57:14                              Desc Main
                                                                   Document     Page 52 of 53
                              I•
Fill in this information to identify your case:

Debtor 1
                    First Name                 Middle Name                LastName

Debtor 2
(Spouse, tf filing) First Name                 Middle Name .              Last Name


United States Bankruptcy Court for the: _____ District oi _ _ _ __

Case number                                                                                                                                 D     Check if this is an
 (If known)                                                                                                                                       am·ended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                             12,1s

  If you are an individual filing under chapter 7, you must fill out this form if:
  •    creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired .
  You must file t~is form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form .
  If two married people are filing together in a joint case, b~th are equally responsible for supplying correct information.
  Both debtors must sign and date the form .
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

                     List Your Credito rs W h o H ave Secured Claims

      1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
          information below.

              Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property ,
                                                                                      secures a debt?                                   as exempt on Schedule C? :

          Creditor' s                                                                 0   Surrender the pro perty.                      0   No
          name :
                                                                                      0   Retain the property and redeem it.            0   Yes
          Description of
          property                                                                    0   Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                      0   Retain the property and (explain]: _ _ __



          Creditor's                                                                  0   Surrender the property .                      0   No
          name :
                                                                                      0   Retain the property and redeem it.            0   Yes
          Description of
          property                                                                    0   Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                      0   Retain the property and [explain] : _ _ __



          Creditor's                                                                  0   Surrender the property.                       0   No
          name :
                                                                                      0   Retain the property ~nd redeem it.            0   Yes
          Description· of
          property                                                                    0   Retain the property and enter into. a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                      0   Retain the property and (explain]: _ _ __



          Creditor's                                                                  0   Surrender the property.                       0   No
          name:
                                                                                      0   Retain the property and redeem it.            0   Yes
          Description of
          property                                                                    D   Retain the property and enter into a
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                      0   Retain the property and (explain]: _ _ __



   Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
           (     i
                     Case 20-20023
                     •   •
                                                Doc 1         Filed 01/02/20 Entered 01/02/20 12:57:14                                                     Desc Main
                                                               Document     Page 53 of 53
Debtor 1         -F,..-s,-N-,m-,- - -.,-;d-dl,- N
                                                - •-m-, ----L-a,-, N
                                                                   -•-m-
                                                                       , _______                                           Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ _ __




                . List Your. Unexpired Personal Property Leases

  For any unexpired personar property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired /eases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpi ed personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpi red persor.;i I property leases                                                                                      Will the lease be assumed?

      Lessor's name:                                                                                                                            0   No

                                                                                                                                                0   Yes
      Description of leased
      property:


      Lessor's name :                                                                                                                           0   No

                                                                                                                                                0   Yes
      Description of leased
      property:


      Lessor's name :                                                                                                                           0   No

      Description of leased                                                                                                                     0   Yes
      property:



      Lessor's name :                                                                                                                          0    No

                                                                                                                                            .- 0    Yes
      Description of leased
      property:



      Lessor's name:                                                                                                                            0   No

                                                                                                                                                0   Yes
      Description of leased
      property:


       Lessor's name :                                                                                                                          0   No

                                                                                                                                                0   Yes
       Description of leased
       property:



       Lessor's name :                                                                                                                          0   No
                                                                                                                                             ·- 0   Yes
       Description of leased
       property:




•@fl                 Sig;n .Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.



   X            ~ ~~
       Signature of Debtor 1
                                                                  X _ _ _ _ __
                                                                       Signature of Debtor 2


       0.,.01 LMMT/ DD
                         09-p,o
                             I
                                                                       Date
                                                                              ...,M77M.,../,.--cDc:Dc--,-/--,-,
                                                                                                             yyyye77,---




Official Form 108                                Statement of Intention for Individuals Filing Under Chapter 7                                                    page 2
